            Case 1:18-cv-00476-JKB Document 56-2 Filed
Deposition of Deputy Joseph Cunningham
                                                       08/02/19 Page 1 of 112
                                                     Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
   2

   3      TALATHA SHERRILL           X
                                     :
   4              Plaintiff          :
                                     :
   5      v.                         :
                                     :                          1:18-CV-00476-JKB
   6      DEPUTY JOSEPH CUNNINGHAM, :
          et al.                     :
   7                                 :
                  Defendants         :
   8                                 :
          ---------------------------X
   9

 10                           Pursuant to Notice, the deposition of DEPUTY

 11       JOSEPH CUNNINGHAM, taken on Monday, April 8, 2019,

 12       commencing at 9:55 a.m., at Cecil County Sheriff's

 13       Office, 107 Chesapeake Boulevard, Elkton, Maryland

 14       21921, before Linda Bahur, a Registered Professional

 15       Reporter and Notary Public.

 16

 17

 18

 19

 20

 21       REPORTED BY:              Linda Bahur, RPR


CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 1
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-2 Filed
Deposition of Deputy Joseph Cunningham
                                                       08/02/19 Page 2 of 112
                                                     Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                                      A P P E A R A N C E S

   2      ON BEHALF OF THE PLAINTIFF:

   3                JASON G. DOWNS, ESQUIRE

   4                Downs Collins, P.A.

   5                20 S. Charles Street

   6                Suite 901

   7                Baltimore, MD             21201

   8                (410) 462-4529

   9                jason@downscollins.com

 10

 11       ON BEHALF OF THE DEFENDANTS:

 12                 KEVIN KARPINSKI, ESQUIRE

 13                 Karpinski, Colaresi & Karp, P.A.

 14                 120 E. Baltimore Street

 15                 Suite 1850

 16                 Baltimore, MD             21202

 17                 (410) 727-5000

 18                 kevin@bkcklaw.com

 19

 20       Also present:                  Corporal Jonathan Pristash

 21

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 2
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-2 Filed
Deposition of Deputy Joseph Cunningham
                                                       08/02/19 Page 3 of 112
                                                     Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                                               INDEX

   2                                     E X A M I N A T I O N

   3      Witness Name                                                                   Page

   4      Deputy Joseph Cunningham

   5            By Mr. Downs .............................. 4

   6

   7                                        E X H I B I T S

   8                            (Attached to the transcript)

   9      Exhibit                                                                        Page

 10       No. 1          Answers to Interrogatories                                      23

 11       No. 2          Google map                                                      26

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 3
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-2 Filed
Deposition of Deputy Joseph Cunningham
                                                       08/02/19 Page 4 of 112
                                                     Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                                       P R O C E E D I N G S

   2      Whereupon --

   3                                      DEPUTY JOSEPH CUNNINGHAM

   4      having duly been sworn to tell the truth, the whole

   5      truth, and nothing but the truth, testified as

   6      follows:

   7                                     EXAMINATION BY MR. DOWNS:

   8                    Q      Thank you very much.                  Good morning again.

   9                    A      Good morning.

 10                     Q      Is it Deputy or is it Corporal?                     What's your

 11       title?            What do you prefer to be called?

 12                     A      Deputy is fine.

 13                     Q      Deputy?        All right.           Good morning, Deputy.

 14       I introduced myself earlier, but I'll do it again for

 15       the record.             I am Jason Downs.                I represent that

 16       plaintiff, Talatha Sherrill, in this matter.

 17                     A      Okay.

 18                     Q      You understand who I am, right?

 19                     A      Yes.

 20                     Q      And for the record, it looks like we're

 21       joined by your counsel and Corporal Pristash is in the

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 4
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-2 Filed
Deposition of Deputy Joseph Cunningham
                                                       08/02/19 Page 5 of 112
                                                     Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1      room as well; is that correct?

   2                    A     Yes.

   3                    Q     Have you sat through a deposition before in

   4      the past?

   5                    A     No.

   6                    Q     So I'm going to ask you some questions.

   7      Everything -- all your answers will be under oath as if

   8      you were in a courtroom under oath?

   9                          Does that make sense?

 10                     A     Yes.

 11                     Q     Do you have any questions about that oath at

 12       all?

 13                     A     No.

 14                     Q     If I ask a question that doesn't make any

 15       sense or that, you know, you need clarification on,

 16       just let me know and I'm happy to try to rephrase it.

 17       If you answer the question, we will understand that you

 18       understand the question.                       Does that make sense?

 19                     A     Yes.

 20                     Q     If at any point you have to use the

 21       restroom, take a break, grab a glass of water, grab a

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 5
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-2 Filed
Deposition of Deputy Joseph Cunningham
                                                       08/02/19 Page 6 of 112
                                                     Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1      glass of coffee, just let us know; we can take a break.

   2      The only thing I will request is if I'm in the middle

   3      of a question, please answer that question and then we

   4      can take a break; all right?

   5                    A     Okay.

   6                    Q     Are you under the influence of any alcohol,

   7      drugs, prescription drugs, anything to make it

   8      difficult for you to testify truthfully here today?

   9                    A     No.

 10                     Q     All right.           What is your first and last

 11       name?

 12                     A     Joseph Cunningham.

 13                     Q     And where do you work?

 14                     A     Cecil County Sheriff's Office.

 15                     Q     How long have you been working there?

 16                     A     Five, going on six years.

 17                     Q     Okay.        All right.           And how tall are you?

 18                     A     Five-foot-eight.

 19                     Q     How much do you weigh?

 20                     A     Currently, 202 pounds.

 21                     Q     What about back in 2016, how much did you

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 6
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-2 Filed
Deposition of Deputy Joseph Cunningham
                                                       08/02/19 Page 7 of 112
                                                     Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1      weigh back then in January?

   2                    A     Approximately 170 pounds.

   3                    Q     So you put on some weight?

   4                    A     Yes.

   5                    Q     How would you describe your build back in

   6      2016?          Were you slim?            Average build?               Muscular?

   7      Overweight?

   8                    A     Athletic.

   9                    Q     Athletic?           And you look pretty strong to me

 10       now.          What do you bench now?

 11                     A     Couldn't tell you.                 It's been a quite a

 12       while.

 13                     Q     Okay.        What about back then?                  Back in

 14       2016?

 15                     A     Maybe 2 --

 16                     Q     Maybe 200?

 17                     A     Maybe 2.

 18                     Q     Okay.        Have you ever been investigated by

 19       the Internal Affairs Division?

 20                           MR. KARPINSKI:              Objection.            You may answer.

 21                     A     Yes.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 7
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-2 Filed
Deposition of Deputy Joseph Cunningham
                                                       08/02/19 Page 8 of 112
                                                     Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     For what?

   2                          MR. KARPINSKI:              Objection.            Continuing

   3      objection in questions regarding Internal Affairs

   4      investigations, but you may answer.

   5                    A     It was a sick leave complaint and it was

   6      unsustained.

   7                    Q     Other than the sick leave complaint, have

   8      you ever been investigated by the Internal Affairs

   9      Division at any other point?

 10                     A     No.

 11                     Q     And when I said Internal Affairs, I meant

 12       Cecil County Sheriff's Office.                           Are we on the same page

 13       there?

 14                     A     Yes.

 15                     Q     Have you ever served in the capacity of a

 16       law enforcement officer before working for the Cecil

 17       County Sheriff's Office?

 18                     A     No.

 19                     Q     Had you ever applied to any law enforcement

 20       offices prior to applying to the Cecil County Sheriff's

 21       Office?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 8
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-2 Filed
Deposition of Deputy Joseph Cunningham
                                                       08/02/19 Page 9 of 112
                                                     Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     Yes.

   2                    Q     Which ones?

   3                    A     There's no way I can give you an accurate

   4      answer on that.                I can give you the ones I remember.

   5                    Q     Tell me the ones you remember.

   6                    A     The Maryland State Police.

   7                    Q     Okay.        Who else?

   8                    A     Dover Police Department.                      It's the only two

   9      processes I remember at this time.

 10                     Q     Approximately what year did you apply to the

 11       Maryland State Police?

 12                     A     2011.

 13                     Q     Were you hired?

 14                     A     No.

 15                     Q     Is it accurate that you applied and that

 16       they did not hire you?

 17                     A     They called two days after the Sheriff's

 18       Office called me with an employment offer and I had

 19       already accepted the Sheriff's Office.

 20                     Q     So when the Maryland State Police Department

 21       called you, what did they say to you?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 9
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 10 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     That I had an academy spot and I needed to

   2      go redo -- I needed to go refresh my background because

   3      it had been a while, but I had an academy spot.

   4                    Q     Dover Police, did they hire you?

   5                    A     No.

   6                    Q     Did they offer you a job?

   7                    A     No.

   8                    Q     What year was it that you applied to the

   9      Dover Police Department?

 10                     A     2011.

 11                     Q     Is it accurate that you applied to the Dover

 12       Police Department and you were not hired by the Dover

 13       Police Department?

 14                     A     Yes.

 15                     Q     Did they tell you that you were not hired?

 16                     A     Yes.

 17                     Q     What reason did they give you, if

 18       anything?

 19                           MR. KARPINSKI:              Objection.            You may

 20       answer.

 21                     A     They hired a certified police officer, and I

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 10
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 11 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      was not certified in Delaware at the time.

   2                    Q     Okay.        Speaking of certification, are you

   3      certified in the use of radar equipment?

   4                    A     Yes.

   5                    Q     Tell us, what do you mean by that?                          What

   6      kind of certification do you have when it comes to

   7      radar?

   8                    A     I have a radar certification guard.                           I am a

   9      certified operator in the use of radar and LIDAR speed

 10       detecting equipment.

 11                     Q     So let's start with radar.                        When were you

 12       certified in the use of radar equipment?

 13                     A     I don't recall.

 14                     Q     Did you receive the certification from the

 15       Cecil County Sheriff's Office?

 16                     A     Yes.

 17                     Q     What did you have to do to receive a

 18       certification in radar?

 19                     A     I had to take an eight-hour class with a

 20       test and I also had to complete a prescribed number of

 21       observed traffic stops with the use of radar.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 11
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 12 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Is this certification, is it documented in

   2      your police file?                 Is it in your file here?

   3                    A     Yes.

   4                    Q     Have you seen it with your own eyes?

   5                    A     The training coordinator should have it.

   6                    Q     Other than undergo an eight-hour -- an

   7      eight-hour class and a prescribed number of

   8      observations, what else did you have to do to receive

   9      your certification in radar?

 10                     A     The test.

 11                     Q     The test?

 12                     A     The test.

 13                     Q     Okay.        How long ago did you take that test?

 14                     A     I don't recall.               I'll have to look at my

 15       training record.

 16                     Q     Is a part of radar testing, is a part of it

 17       estimating a vehicle's speed?                          Eyeballing the vehicle's

 18       speed?

 19                     A     Yes.

 20                     Q     Tell us about that.                  What does that mean?

 21                     A     Being able to observe a vehicle either

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 12
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 13 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      traveling in your direction or away from your direction

   2      and getting an approximate speed on that vehicle to be

   3      able to observe and positively say that that vehicle is

   4      traveling above the posted speed limit.

   5                    Q     And do you confirm your eyeball test?                           In

   6      other words, do you first do the visual estimate and

   7      then do the radar?

   8                    A     Yes.

   9                    Q     Okay.        What was the allowed margin of error

 10       when you were testing?

 11                     A     I don't remember.

 12                     Q     Was there a margin of error?

 13                     A     I believe there was.                   I do not recall a

 14       hundred percent.

 15                     Q     How many vehicles did you have to estimate

 16       and then corroborate using radar?                             How many vehicles?

 17                     A     The observed amount of stops, that I do not

 18       remember the exact number.                        I want to say 25, but I'm

 19       not 100 percent certain.

 20                     Q     Out of the 25, how many of them did you

 21       estimate within 15 miles per hour?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 13
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 14 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     I don't recall.

   2                    Q     Okay.        How many did you estimate within 20

   3      miles per hour?

   4                    A     I don't recall.               I don't recall any of the

   5      estimates.

   6                    Q     What about LIDAR, what is LIDAR?

   7                    A     It is -- instead of a radio frequency, it is

   8      a laser, which is more precise at pinpointing certain

   9      cars.          It is another tool that we were offered.

 10                     Q     And when you underwent LIDAR certification,

 11       were you certified?

 12                     A     Yes.

 13                     Q     Same time, 20 -- around the same year?

 14                     A     Should have been around the same time.                            Yes.

 15                     Q     When you were certified using LIDAR, did you

 16       also have to do visual estimates of vehicles traveling

 17       and then confirmed with LIDAR?

 18                     A     Yes.

 19                     Q     What was the margin of error?

 20                     A     I don't recall.

 21                     Q     Do you remember how many you estimated

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 14
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 15 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      correctly within 15 miles per hour?

   2                    A     No.

   3                    Q     Do you remember how many you estimated

   4      correctly within 20 miles per hour?

   5                    A     No.

   6                    Q     What's VASCAR?

   7                    A     VASCAR would be confirmed via aircraft.

   8                    Q     Okay.        Was your vehicle on the day of this

   9      incident, was it equipped with radar?

 10                     A     No.

 11                     Q     Was it equipped with LIDAR?

 12                     A     No.

 13                     Q     Do you have access to VASCAR?

 14                     A     No.

 15                     Q     And when I say "the day of this incident," I

 16       should be more accurate.                       I'm talking about the

 17       incident between you and Talatha Sherrill in 2016.                                     Are

 18       we on the same page?

 19                     A     Yes.

 20                     Q     So any time I use the phrase "this incident"

 21       during this deposition, that's what I'm referring to.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 15
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 16 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      Can we agree with that?

   2                    A     Yes.

   3                    Q     I want to take you to the day of this

   4      incident.           How far away was Ms. Sherrill's vehicle the

   5      first time you saw it?

   6                    A     I don't recall exactly how far away, but I

   7      approached from behind the suspected vehicle.

   8                    Q     When you approached Ms. Sherrill's vehicle

   9      from behind, did you estimate how far it was away?

 10                     A     At the initial time I saw the vehicle, no, I

 11       did not.

 12                     Q     What was it that drew your attention to Ms.

 13       Sherrill's vehicle the first time you saw it?

 14                     A     The vehicle was called out by an undercover

 15       vehicle that was set up in the area of Schoolhouse

 16       Apartments.             The vehicle description that was given out

 17       was silver in color, Chevy Cruze, traveling at a high

 18       rate of speed coming out of the apartments.

 19                     Q     Did you see it with your own eyes coming out

 20       of the apartments?

 21                     A     No.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 16
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 17 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     What's the significance of that apartment

   2      complex?          Is it a high crime area or something else?

   3                    A     High crime, high drug area.

   4                    Q     So is it accurate that when you first saw

   5      Ms. Sherrill's vehicle, you thought that she was

   6      involved with drugs?

   7                    A     No.

   8                    Q     You did not think that she was involved with

   9      drugs when you first saw her vehicle?

 10                     A     No.

 11                     Q     When you saw the vehicle, what did you do

 12       when you saw it?

 13                     A     That's when I got up behind the vehicle and

 14       I observed it to be traveling at a high rate of speed.

 15       At that time, I conducted a pace.

 16                     Q     Were there any vehicles between you and Ms.

 17       Sherrill's vehicle when you saw it?

 18                     A     No.

 19                     Q     When you got behind the vehicle initially,

 20       was there any -- were there any vehicles between you

 21       and Ms. Sherrill's vehicle?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 17
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 18 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     No.

   2                    Q     When you conducted the pace, did you have to

   3      speed up to catch up to her?

   4                    A     Yes.

   5                    Q     When you sped up to catch up with her, how

   6      much time did that take?

   7                    A     I don't recall.

   8                    Q     How much distance did you travel when you

   9      had to speed up to get behind her to start the pace?

 10                     A     I don't recall.

 11                     Q     When you got behind her to start the pace,

 12       did you estimate how far away she was at the time?

 13                     A     Yes.

 14                     Q     How did you estimate?                    What did you

 15       estimate?           How far away was she?

 16                     A     Can I refer to my report?

 17                     Q     Tell me what you remember first and then

 18       you'll --

 19                     A     I would say three to five car lengths

 20       between myself and the suspect vehicle.                               I don't recall

 21       the exact number I would have wrote in my report.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 18
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 19 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     All right.           And how many feet away would you

   2      estimate that she was when you first started pacing the

   3      vehicle?

   4                    A     I usually don't do it in feet.                      I would say

   5      three to five car lengths, depending on what I judged

   6      it at that day.

   7                    Q     And how many yards away was Ms. Sherrill's

   8      vehicle when you initially started the pacing?

   9                    A     Once again, I don't do my distance in yards

 10       or feet.          That's too -- that's way too difficult to

 11       lock down a feet number.                       I utilize the car lengths.

 12                     Q     All right.           So is it accurate that it's too

 13       difficult for you to estimate of amount of feet, but it

 14       was between your vehicle and Ms. Sherrill's vehicle at

 15       the time that you initially started pacing it?

 16                     A     Yes.

 17                     Q     Is it accurate that it was too difficult to

 18       estimate the number of yards between your vehicle and

 19       Ms. Sherrill's vehicle at the time you initially

 20       started pacing it?

 21                     A     I wouldn't say it would be too difficult to

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 19
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 20 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      do it in yards.                I would say it's just not -- it's not

   2      feasible.           We use car lengths.                  I was always instructed

   3      to use car lengths when conducting a pace, and the pace

   4      is done by car lengths.

   5                    Q     So, in other words, it wasn't feasible to

   6      estimate the number of yards?

   7                    A     It's not something we do as common practice.

   8      We always do car lengths.

   9                    Q     Was it feasible to estimate yards?

 10                     A     I'm sure I could have.

 11                     Q     All right.           And as you sit here right now,

 12       how many yards away was it approximately when you first

 13       saw Ms. Sherrill's vehicle?

 14                     A     When I first saw it, I already instructed I

 15       don't recall.

 16                     Q     That's a good point.

 17                           When you first started pacing Ms. Sherrill's

 18       vehicle, how many yards away was it?

 19                     A     Twenty.

 20                     Q     Okay.        And how fast were you traveling when

 21       you first saw Ms. Sherrill's vehicle at 20 yards away,

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 20
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 21 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      when you first got to 20 yards away?

   2                    A      I would have to refer to my report because I

   3      would be matching the speed of the suspect vehicle and

   4      I would have to refer to my report for that number.

   5                    Q      So as you sit here right now, you don't

   6      know?          You don't remember?

   7                    A      I agree that it was over the posted speed

   8      limit.            I do not know the exact number at this point.

   9                    Q      Okay.       And let's take a step back.                  Before

 10       you walked in here today, what did you do to prepare

 11       for this deposition?                    And don't tell me any

 12       conversation that you had with your lawyer.                                In other

 13       words, don't tell me what your lawyer told you.

 14                     A      Nothing outside of that scope.

 15                     Q      Okay.

 16                     A      I came to work like I do every day.

 17                     Q      Did you review your answers to

 18       interrogatories?

 19                     A      Not before this morning.                     No.

 20                     Q      When is the last time you saw your answers

 21       to interrogatories?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 21
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 22 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A      Before this morning, it would have been

   2      weeks.            The last time we were set for the depositions,

   3      I reviewed them.

   4                    Q      What about your police reports?                     Right now

   5      you have some documents sitting in front of you; is

   6      that correct?

   7                    A      Yes.

   8                    Q      The first page of the document is Bates

   9      stamped 0028; is that correct?                           You have it sitting

 10       right in front of you.

 11                     A      Is that a date stamp?

 12                     Q      The last four numbers on the page right in

 13       front of you are 0028?

 14                     A      Yes.

 15                     Q      And did you bring those with you in

 16       preparation for today's deposition?

 17                     A      I brought them in case I needed to refer for

 18       specifics.

 19                     Q      And the last time you reviewed them was the

 20       last time we were set for this deposition?

 21                     A      These, I reviewed.                These, I read over

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 22
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 23 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      today.

   2                    Q     All right.           And when you say "these," for

   3      the record, that's -- what are they?

   4                    A     My report and subsequent documents.

   5                    Q     What are the subsequent documents?

   6                    A     That's on my report and it would be the

   7      report out of our system, which also has the cover

   8      page, my report, and my use of force report.

   9                    Q     All right.

 10                           (Exhibit No. 1, marked for

 11                 identification.)

 12                     Q     Deputy Cunningham, I'm showing you what has

 13       been marked as Exhibit 1 to your deposition.                                 Those are

 14       your answers to interrogatories in this case; right?

 15                     A     Yes.

 16                     Q     Take a look through them and look at the

 17       last page and tell us if that's your signature

 18       reflected on the last page.

 19                     A     Yes.

 20                     Q     And did you review those answers prior to

 21       signing?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 23
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 24 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     Yes.

   2                    Q     Thank you.           That's all.

   3                          Tell us about the road conditions now back

   4      to when you were pacing Ms. Sherrill.                                 Tell us about

   5      the road conditions.                    How was the lighting?

   6                    A     It was dark outside at the time.

   7                    Q     Any hills?

   8                    A     That road's fairly flat.                      There are some

   9      turns, but that road is flat.

 10                     Q     Were there any curves between when you first

 11       saw Ms. Sherrill and initially started pacing Ms.

 12       Sherrill?           Were there any curves?

 13                     A     When I originally observed Ms. Sherrill, it

 14       was on a curve.                She had slowed down to take the curve

 15       by the VFW right on 222.                       That's when I first observed

 16       the vehicle.              And I did not conduct my pace until after

 17       that turn because I was in a position to do my pace at

 18       the time.

 19                     Q     Once you started doing the pace, were there

 20       any curves between the pace -- the start of the pace

 21       and the initial stop on Ms. Sherrill?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 24
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 25 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     No significant curves.                    No.

   2                    Q     When you say no significant curves, were

   3      there any curves at all?

   4                    A     I'm sure the road moves a little bit, but no

   5      significant curves.                   No.

   6                    Q     Lighting was still dark?

   7                    A     Yes.

   8                    Q     Able to see how many occupants were in the

   9      vehicle?

 10                     A     No.

 11                     Q     But before you stopped the vehicle?

 12                     A     No.

 13                     Q     Could you tell whether the person was male

 14       or female before you stopped the vehicle?

 15                     A     No.

 16                     Q     How much distance did you travel prior to

 17       initially stopping Ms. Sherrill's vehicle?                               So between

 18       the time you saw it and initially stopped it, how much

 19       distance did you travel?

 20                     A     I don't recall an exact number, but I waited

 21       until the intersection because there was no safe place

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 25
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 26 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      to pull over in between.

   2                    Q     The intersection of Route 1 and?

   3                    A     222.

   4                    Q     Did you stop at the intersection?

   5                    A     Just prior to the intersection.

   6                          (Exhibit No. 2, marked for

   7                identification.)

   8                    Q     I'm going to show you a Google Map that's

   9      marked as Exhibit 2.                    Take a look at that and let us

 10       know if that's an accurate depiction of the area in

 11       which you initially saw Ms. Sherrill's vehicle.

 12                     A     The area of which I originally saw the

 13       vehicle is not on this map.                         No.

 14                     Q     All right.           So where did you initially stop

 15       the vehicle?

 16                           MR. KARPINSKI:              Stopped the same vehicle or

 17       see the vehicle?

 18                     Q     Stop.

 19                     A     Stop.        The original area of stop was just

 20       prior to the intersection between Route 1 and

 21       Susquehanna River Road, which is Route 222.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 26
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 27 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     With a pen, can you write "IS" for initial

   2      stop in the location where you initially stopped Ms.

   3      Sherrill's vehicle?

   4                    A     No.        I can't pinpoint the exact location on

   5      this map.           It's impossible to do, but I can get close.

   6                    Q     Okay.        Get as close as you can.

   7                    A     (Witness complying).

   8                    Q     Thank you.           Now, prior to the stop, did you

   9      observe Ms. Sherrill use any turn signals?

 10                     A     Now, is that to the activation of my

 11       emergency equipment or prior to the vehicle stopping?

 12                     Q     Prior to the vehicle stopping initially at

 13       all.          The very first time Ms. Sherrill's vehicle

 14       stopped at the location where we have an IS on the map.

 15                     A     I observed turn signals when the vehicle was

 16       preparing to stop while I was behind her with emergency

 17       equipment activated.

 18                     Q     What turn signals did she use?

 19                     A     I'd like to refer to my report to be exact,

 20       but I believe she turned on the left turn signal, which

 21       there was no left she could have made at the time, and

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 27
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 28 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      then the right turn signal came on and she pulled to

   2      the side where there is a gravel shoulder.

   3                    Q     Okay.        Now, how much time passed between you

   4      activating your sirens and Ms. Sherrill stopping?

   5                    A     I don't recall.

   6                    Q     When you activated your sirens, did she

   7      speed up?

   8                    A     No.

   9                    Q     Did she try to run away from you and try to

 10       flee when you activated your sirens?

 11                     A     The initial stop?

 12                     Q     Yeah, the initial stop.

 13                     A     No, not at that time.

 14                     Q     Okay.        Were there any houses in the area

 15       where Ms. Sherrill was initially stopped?

 16                     A     No.

 17                     Q     Any businesses in the area where she was

 18       initially stopped?

 19                     A     No.

 20                     Q     When she initially stopped and you were

 21       sitting behind her, could you see how many people were

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 28
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 29 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      in the vehicle?

   2                    A     I could identify that there was one person

   3      in the car.             I could not definitively say there was not

   4      more than one.

   5                    Q     And the person that you saw in the vehicle,

   6      that person was sitting in the driver's seat?

   7                    A     Correct.

   8                    Q     Did you see that person through a mirror?

   9      Like how did you see that person?

 10                     A     Would have been through a mirror.

 11                     Q     Are you able to see the mirror and see the

 12       person's reflection in the mirror, is that correct,

 13       from your vehicle?

 14                     A     You can't make out an accurate reflection,

 15       but you can make out that there's a silhouette of a

 16       human being in that driver's seat.

 17                     Q     Other than a silhouette of a human being in

 18       the driver's seat, as you're sitting in your vehicle,

 19       did you see that silhouette doing anything else?

 20                     A     No.

 21                     Q     Did you see that silhouette reaching around

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 29
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 30 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      the vehicle for anything?

   2                    A     No.

   3                    Q     Did you see the silhouette on the phone at

   4      all?

   5                    A     No.

   6                    Q     Before stopping the vehicle, did you think

   7      the person, the driver was on the phone?

   8                    A     I did not know that I even thought the

   9      person was on the phone.

 10                     Q     When you got out of the vehicle and

 11       approached the vehicle, where were your hands

 12       initially?            Were your hands on your gun or somewhere

 13       else?

 14                     A     I don't recall.

 15                     Q     How were you trained to approach a vehicle?

 16                     A     One hand might have been down near my gun.

 17       My hand would not have been on my gun.

 18                     Q     Why would one hand be near your gun at the

 19       time?

 20                     A     Initial approach to the car.                      You don't know

 21       what you're walking into.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 30
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 31 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     When you got to the vehicle and looked into

   2      the vehicle initially, were you able to see that the

   3      person was a woman driving the car?

   4                    A     I could see that it was a woman.                        Yes.

   5                    Q     Could you see that the woman was pretty

   6      small in stature?

   7                    A     No.        I could not make that determination.

   8                    Q     Was it your testimony that when you got to

   9      the -- you initially stopped her in the location that

 10       was so dark, that you couldn't see the person's size?

 11                           MR. KARPINSKI:              Objection.            You may

 12       answer.

 13                     A     No.        It had nothing to do with the lighting

 14       at the time.              It had to do with the window being rolled

 15       up.       And my attempt to use a flashlight to view in the

 16       vehicle, the glare made it almost impossible to see her

 17       lower half, if you will.                       I could see her face but I

 18       cannot see her lower half, what her hands were doing or

 19       anything at the time, which would be important for

 20       determining one's size and stature.

 21                     Q     Were any windows on the vehicle tinted?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 31
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 32 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     I don't recall.

   2                    Q     If the windows were tinted, would you have

   3      written it in your report?

   4                    A     Possibly.

   5                    Q     As a police officer, traffic stops are, you

   6      recognize that they're dangerous; right?

   7                    A     Yes.

   8                    Q     And because traffic stops are dangerous,

   9      your goal is to make them as safe as possible?

 10                     A     Correct.

 11                     Q     And making a traffic stop as safe as

 12       possible, you try to stop someone in a well lit area?

 13                     A     When feasible.

 14                     Q     Okay.        And stopping someone in a well lit

 15       area when feasible would require you to, would help you

 16       be able to see inside of a vehicle; right?                               That's the

 17       reason why you would want to stop them in a well lit

 18       area?

 19                     A     That's one reason.

 20                     Q     What's another reason?

 21                     A     A well lit area can do a lot of things.                            You

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 32
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 33 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      can see your surroundings around you, other vehicles,

   2      other things coming up.                      It's not just about the one

   3      car.          There's a lot more things that go into a traffic

   4      stop than just your target car.

   5                    Q     And were you able to see your surroundings

   6      when you stopped Ms. Sherrill's vehicle?

   7                    A     Yes.

   8                    Q     So were you able to see the car sort of

   9      passing by you?

 10                     A     See a vehicle if they passed by me, yes, I

 11       would.

 12                     Q     Was there only one vehicle that passed by

 13       you during this initial stop?

 14                     A     I don't recall.

 15                     Q     When you approached the vehicle initially,

 16       did you immediately pull out your flashlight?

 17                     A     Yes.

 18                     Q     And when you immediately pulled out your

 19       flashlight, did you turn it on?

 20                     A     I would turn it on as I reached the vehicle.

 21                     Q     Before you said a word to Ms. Sherrill, did

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 33
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 34 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      you turn on your flashlight?

   2                    A     Yes.

   3                    Q     Did your flashlight work?

   4                    A     Yes.

   5                    Q     And by work, I mean it lit up and

   6      illuminated the area where you were pointing the

   7      flashlight; right?

   8                    A     Yes.

   9                    Q     When you approached the vehicle with the

 10       flashlight illuminated, did you shine the flashlight in

 11       the vehicle?

 12                     A     Yes.

 13                     Q     Did you see the person's face?

 14                     A     I could see her face, yes.

 15                     Q     After shining to see the person's face, did

 16       you move the flashlight to see the person's hands?

 17                     A     Yes.

 18                     Q     When you moved the flashlight to see the

 19       person's hands, could you see the hands?

 20                     A     No.

 21                     Q     What was blocking your hands?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 34
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 35 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     The glare off the windshield, off the side

   2      window.

   3                    Q     And was this before or after you started

   4      talking to the driver of the vehicle?

   5                    A     I immediately moved the flashlight out of

   6      her face.           I don't make it a practice to keep my

   7      flashlight in someone's face.                          When I moved the

   8      flashlight away from her face, I noticed I could not

   9      see inside the vehicle with the hands and around her

 10       person at the time.

 11                     Q     And you testified you couldn't see her hands

 12       because of the glare?

 13                     A     There was a glare.                 Yes.

 14                     Q     And when you claimed you couldn't see the

 15       person's hands because of the glare, did you just turn

 16       the flashlight off?

 17                     A     No.

 18                     Q     Why didn't you turn the flashlight off?

 19                     A     That would not have made my vision any

 20       better at the time.

 21                     Q     So is it your testimony that turning the

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 35
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 36 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      flashlight off wouldn't have helped with the glare?

   2                    A     It would have helped with the glare but not

   3      with my vision.

   4                    Q     Is it accurate that the glare, according to

   5      you, was impacting your vision?

   6                    A     To see her hands, yes.

   7                    Q     So other than being unable to see her hands,

   8      were you able to see the passenger side of the vehicle?

   9                    A     No.

 10                     Q     Were you able to see the back of the

 11       vehicle?

 12                     A     I don't recall looking in back of the

 13       vehicle.

 14                     Q     When you approached the vehicle, you did not

 15       look into the back seat of the vehicle?

 16                     A     I don't recall at this time.

 17                     Q     Are you trained to look in the back seat of

 18       a vehicle when you approach it?

 19                     A     Most of our training depicts looking through

 20       the vehicle as we come up to look for people.                                 I just

 21       don't recall the specific event.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 36
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 37 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     So after you got there with your flashlight

   2      out, what's the first thing that you said to Ms.

   3      Sherrill?

   4                    A     I introduced myself.

   5                    Q     What did you say?

   6                    A     Said good evening, ma'am.                         I'm Deputy

   7      Cunningham with the Cecil County Sheriff's Office.

   8      Could you roll your window down, please?

   9                    Q     You remember those words pretty accurately?

 10                     A     It's normal for me.                  That's a normal

 11       statement.

 12                     Q     And other than it being normal, do you

 13       specifically remember those words in this case?

 14                     A     Yes.       I remember saying, telling her good

 15       evening and requesting that she roll the window down.

 16                     Q     Was her window all the way rolled up when

 17       you approached?

 18                     A     No.

 19                     Q     What was it?

 20                     A     I would say approximately a quarter of an

 21       inch.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 37
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208         Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 38 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q      And when the window was approximately a

   2      quarter of an inch down, did she roll it down any

   3      further?

   4                    A      No.

   5                    Q      What did she say?

   6                    A      "No, it's down far enough" was the response

   7      I received.

   8                    Q      Did you hear her say "No, it's down far

   9      enough"?

 10                     A      Yes.

 11                     Q      And after you heard her say "No, it's down

 12       far enough," what did you say?

 13                     A      I requested that she roll the window down

 14       again.            I asked her if she could.

 15                     Q      How many times did you ask her to roll the

 16       window down during this initial stop?

 17                     A      I don't recall an exact number.                     I would

 18       have to refer to my report for that.

 19                     Q      As you sit here right now, you don't know

 20       how many times you asked that?

 21                     A      I don't recall.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 38
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 39 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     And after you asked her each time to roll

   2      the window down farther, what was her response?

   3                    A     I specifically remember hearing no.                          I don't

   4      remember hearing if there was anything else that she

   5      had stated at the time.

   6                    Q     And was there anything obstructing your

   7      ability to hear her at the time?

   8                    A     The window, obviously, makes it more

   9      difficult to communicate on a traffic stop.                                If the

 10       window is up, it hinders the communication between two

 11       people.

 12                     Q     And in this particular case, there was

 13       nothing stopping you from hearing Ms. Sherrill say no;

 14       is that accurate?

 15                     A     I heard no.            That's correct.            There may have

 16       been other things that she was saying.                                I could not

 17       make out everything.

 18                     Q     Is it your testimony that she was talking

 19       and that you were unable to hear what she was saying

 20       during this stop?

 21                     A     Some things.             Some things I could

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 39
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 40 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      understand.             Yes.

   2                    Q      And in this case, you have written -- how

   3      much reports have you written?

   4                    A      For this case in particular?

   5                    Q      For this traffic stop in particular.

   6                    A      I wrote one report and then I did a use of

   7      force report and a pursuit report.

   8                    Q      Out of those three reports, in any of those

   9      reports, did you ever say that Ms. Sherrill was talking

 10       and that you were unable to hear what she was saying?

 11                     A      I don't recall if I specifically put any of

 12       that in there.                 I don't recall.

 13                     Q      Other than talking, was she moving her

 14       hands?            Was she doing anything else?

 15                     A      I couldn't clearly observe her hands.

 16                     Q      Did you say you could not clearly observe

 17       her hands?

 18                     A      That's right.

 19                     Q      Did she threaten you at all during this

 20       initial traffic stop?

 21                     A      No.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 40
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 41 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Okay.        Were you afraid?

   2                    A     There's always a certain amount of fear

   3      until you can confirm that the traffic stop is safe.

   4      So until I can see clearly and we can communicate

   5      clearly and the threat has been brought down, there's

   6      always a little bit of fear on a traffic stop.

   7                    Q     All right.           And aside from the general fear

   8      that is associated with any traffic stop, was there

   9      anything about Ms. Sherrill that made you afraid?

 10                     A     I would say it was discomforting for all

 11       parties involved when someone is refusing to roll down

 12       the window and effectively communicate.                               That is a sign

 13       of deception and it's usually a sign that there is

 14       something that is being concealed or hidden to do with

 15       this traffic stop.                  So it is very unnerving when

 16       someone is continuously not cooperating with the

 17       traffic stop.

 18                     Q     Did you say it's because it's usually a sign

 19       of what?

 20                     A     Deception.

 21                     Q     Now, part of your job as a police officer

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 41
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 42 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      requires you to fill out what's called a vehicle

   2      pursuit review.                You know what that is; right?

   3                    A     Yes.

   4                    Q     That is a form that is part of the stock

   5      forms at the Cecil County Sheriff's Office.                                  That's a

   6      normal form?

   7                    A     Yes, it is a normal form.

   8                    Q     On that form, there's a box that says "fear

   9      of the police"; right?                     You've seen that box before?

 10                     A     I don't recall right at this point.                            I would

 11       have to look it up.

 12                     Q     Right now, do you have 0039 in front of you?

 13                     A     Yes.

 14                     Q     Take a look at page 0039.                         Actually, 0040,

 15       excuse me.            Next page.           Tell me if there's a space for

 16       fear of the police.

 17                     A     Yes.

 18                     Q     So in your role as a Cecil County sheriff or

 19       deputy sheriff, you are aware that people can be afraid

 20       of police?

 21                     A     Yes.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 42
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208         Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 43 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     In fact, you are trained that people can be

   2      afraid of the police?

   3                    A     Yes.

   4                    Q     And that form where it says "fear of the

   5      police," that's under the box or under the section

   6      where reason for flight or reason the person ran away?

   7                    A     Correct.

   8                    Q     So you are trained that sometimes people run

   9      away from the police because they are afraid of the

 10       police?

 11                     A     Correct.

 12                     Q     So as you were on the side of the road and

 13       Ms. Sherrill was refusing to roll down her window, you

 14       were aware that one reason could have been that she was

 15       afraid of the police?

 16                     A     Correct.          However, in my experience, if

 17       they're afraid of the police, if a police officer is

 18       requesting them to roll their window down, they would

 19       normally comply with that order.                             That's not a normal

 20       order that a fear of the police would cause to not be

 21       complied with.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 43
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 44 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     And according to the form in front of you, a

   2      normal response would be running away, sort of fleeing

   3      if a person was afraid of the police?

   4                    A     It's not normal.                It is a possible response.

   5                    Q     And you are trained that it is possible that

   6      people run away because they are afraid?

   7                    A     Correct.

   8                    Q     On the day of this incident, you were aware

   9      that Ms. Sherrill could have been running because she

 10       was afraid of the police?

 11                     A     It would have been a possibility at that

 12       time.          Yes.

 13                     Q     And you were aware of that possibility?

 14                     A     It was one possibility.                     Yes.

 15                     Q     Is it one of the possibilities that you were

 16       aware of or did you just have no idea that she could be

 17       afraid of the police?

 18                     A     It was a possibility.                    I agree it was a

 19       possibility.

 20                     Q     I understand that you agree it's a

 21       possibility.              Is your agreement based on the form in

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 44
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 45 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      front of you?

   2                    A     Yes.

   3                    Q     Is it also based on your training and

   4      experience from the Cecil County Sheriff's Office?

   5                    A     Yes.

   6                    Q     And in your training and experience, is that

   7      form accurate?                 Is it one of the possibilities that

   8      people flee, because they're afraid of the police?

   9                    A     Yes.

 10                     Q     Had you been aware of that form prior to

 11       stopping Ms. Sherrill?

 12                     A     Yes.

 13                     Q     Had you been aware of that potential

 14       possibility that people run because they're afraid of

 15       the police prior to stopping Ms. Sherrill?

 16                     A     Yes.

 17                     Q     Was there anything that prevented you from

 18       moving a flashlight, to turning the flashlight off --

 19       when you had this glare, anything stop you from turning

 20       it off?

 21                     A     Nothing stopped me physically.                      No.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 45
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 46 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Is there any particular reason you didn't

   2      turn it off?

   3                    A     Turning the flashlight off, it would have

   4      still been a very dim lit area inside the vehicle.                                        So

   5      it would not have improved my vision into the vehicle

   6      at the time.

   7                    Q     All right.           And forgive me.               Did you already

   8      testify that you don't remember how many times you

   9      asked her to get out of the vehicle?                                  Did you say that

 10       already?

 11                     A     I don't recall how many times I asked her,

 12       requested that she roll the window down.

 13                     Q     Got it.         Did there come a point where you

 14       asked her to get out of the vehicle?

 15                     A     Yes.

 16                     Q     How many times?

 17                     A     I know I asked her -- I asked her once.

 18                     Q     When you asked her to get out of the vehicle

 19       once, what did she say?

 20                     A     I remember hearing no.

 21                     Q     When she said no, what did she do

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 46
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208         Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 47 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      immediately after that?

   2                    A     When I asked?

   3                    Q     And she said no.

   4                    A     When I asked, then I ordered her out of the

   5      vehicle.

   6                    Q     What was the difference between the request

   7      and the order?

   8                    A     A request would be can you please step out

   9      of the vehicle?

 10                     Q     Did you say "Can you please step out of the

 11       vehicle?"

 12                     A     Yes.

 13                     Q     And that's when she said no?

 14                     A     Yes.

 15                     Q     After you said "Can you please step out of

 16       the vehicle," what did you say after that?

 17                     A     I ordered her out of the vehicle.

 18                     Q     What did you say to order --

 19                     A     "Ma'am, I am now ordering you to step out of

 20       the vehicle."

 21                     Q     Were those your exact words?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 47
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 48 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     Yes.

   2                    Q     And you remember your exact words clearly;

   3      is that right?

   4                    A     I believe so.

   5                    Q     And I neglected to say this.                      One of the

   6      things is that the court reporter is typing, so we have

   7      to go out of our way not to talk over each other.                                     I

   8      can't talk over you, and if I do, let me know because I

   9      can stop.           And I've got to ask you to do the same

 10       thing, because the court reporter can't take it down

 11       accurately if we talk over each other.

 12                     A     Yes, sir.

 13                     Q     So you remembered your exact words when you

 14       ordered her out of the vehicle?

 15                     A     I believe that's my exact words.                       I believe

 16       it was.

 17                     Q     How did she respond?

 18                     A     I don't recall her exact words at that time.

 19                     Q     After you ordered her out of the vehicle,

 20       what else did you say, if anything?

 21                     A     That's when I had to order her out of the

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 48
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 49 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      vehicle a second time where I reintroduced myself to

   2      ensure her who I was, who I worked for, and exactly

   3      what I wanted her to do and exactly what would happen

   4      if she did not comply.

   5                    Q     What did you tell her would happen if she

   6      did not comply?

   7                    A     She would be extracted from the vehicle.

   8                    Q     And did you use those words, "extracted from

   9      the vehicle"?

 10                     A     Yes, sir.

 11                     Q     And you remember your exact words being

 12       "extracted from the vehicle"?

 13                     A     I remember specifically saying "extracted

 14       from the vehicle."

 15                     Q     After you told her you would extract her

 16       from the vehicle, what did she do?

 17                     A     At that point, she screamed no and she put

 18       the car in drive and drove away.

 19                     Q     What was in your hand when you told her that

 20       you would extract her from the vehicle?

 21                     A     My flashlight.              It was my flashlight.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 49
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 50 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Were you carrying gloves that day?

   2                    A     Yes.

   3                    Q     Why were you carrying gloves that day?

   4                    A     I carry gloves every day.

   5                    Q     And where were your gloves located on your

   6      person?

   7                    A     At which point?

   8                    Q     When you told her you would extract her from

   9      the vehicle.

 10                     A     I was putting them on my hands.

 11                     Q     When she pulled off, how fast did you

 12       estimate visually that she was going?

 13                     A     I didn't keep a clear eye on the vehicle at

 14       that point.             I saw her speed off.                  At that point, I

 15       went back to my vehicle, so I wasn't standing there

 16       trying to calculate a speed.

 17                     Q     And the location of this initial stop was

 18       right before the intersection; right?                                 Right before the

 19       light?

 20                     A     I don't recall exactly the distance before

 21       the light, but yes, it was prior to the light.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 50
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 51 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     The reason it was close to the light was

   2      because you wanted to be as close to the actual

   3      physical lights as possible; is that accurate?

   4                    A     That is one reason.                  Yes.

   5                    Q     So you got as close to the physical lighting

   6      as possible for this initial stop; right?

   7                    A     Correct.

   8                    Q     Then she pulls off; is that accurate?

   9                    A     Yes.

 10                     Q     When she pulls off, she makes a right pretty

 11       much immediately; is that accurate?                               Because you're

 12       right near the stop sign.

 13                     A     When she reached the traffic signal, she did

 14       make the right.

 15                     Q     How much time passed between her pulling off

 16       and her reaching the stop sign?

 17                     A     I don't recall an exact time.                     I couldn't

 18       even tell you.

 19                     Q     Are you able to estimate or are you unable

 20       to estimate the time?

 21                     A     I wouldn't be able to give you a fair

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 51
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 52 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      estimate at this point.

   2                    Q     And speaking of estimates, are you able to

   3      give us a fair estimate of how much time you were

   4      pacing Ms. Sherrill prior to the initial stop?

   5                    A     I would have to refer to my report for

   6      anything as far as that specific pace goes.

   7                    Q     And if it's not in your report, you don't

   8      know?

   9                    A     If it's not in my report, I'm not going to

 10       recall at this time.

 11                     Q     When she got to the stop sign, did she stop

 12       or did she do something else?

 13                     A     Once again, I would have to refer to my

 14       report.           I specifically documented every traffic

 15       infraction that occurred from the time of the initial

 16       flight from the first stop to the second stop area.

 17                     Q     As you sit here right now, is it accurate

 18       that you don't remember whether Ms. Sherrill stopped at

 19       the stop sign?

 20                     A     I couldn't give you an exact answer.

 21                     Q     Did you radio over the radio as to any

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 52
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 53 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      traffic infraction that you claim that she was

   2      committing during this second -- I won't call it chase

   3      or pursuit.             Did you radio about the traffic infraction

   4      that you claim that she was committing?

   5                    A     Morning than likely not.                      My pursuit was

   6      being called out over the air to get units in the area

   7      and me calling out my pursuit would have outweighed me

   8      calling out traffic infractions.

   9                    Q     During the initial traffic stop, describe

 10       Ms. Sherrill's demeanor.

 11                     A     She was noncompliant would be her demeanor.

 12                     Q     Did she scream at you?

 13                     A     Not until the end.

 14                     Q     Did she curse at you?

 15                     A     No.

 16                     Q     Did she try to hand you her driver's license

 17       through the window?

 18                     A     No.        We never got to that point.

 19                     Q     Did you ask her for her driver's license and

 20       registration?

 21                     A     No.        I never got to this point.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 53
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 54 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Why didn't you ask her for her driver's

   2      license and registration?

   3                    A     Because until the window situation was

   4      resolved as far as the effective communication and the

   5      safety of the traffic stop, I wasn't going to move onto

   6      the next stage of the traffic stop.

   7                    Q     And the window being resolved, you mean you

   8      couldn't hear?                 That's what you mean?

   9                    A     As far as effective communication and

 10       vision.

 11                     Q     So the window was obstructing your vision?

 12                     A     Yes.

 13                     Q     When she pulled off after the initial

 14       traffic stop, is it accurate that she was traveling in

 15       the direction of Royal Farms?

 16                     A     Yes.

 17                     Q     Were there any other vehicles traveling on

 18       the road when she was traveling in the direction of

 19       Royal Farms?

 20                     A     Could you rephrase?                  I'm not sure if you're

 21       talking about the same direction against traffic.                                     I

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 54
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 55 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      don't understand the question.

   2                    Q     Were there any vehicles traveling in between

   3      you and Ms. Sherrill at the time when Ms. Sherrill was

   4      traveling toward the Royal Farms?

   5                    A     So in between our vehicles?

   6                    Q     In between your vehicles.

   7                    A     No.

   8                    Q     Were there any vehicles going in the other

   9      direction?

 10                     A     I don't recall exact, if there was traffic

 11       or not.           I would have possibly documented that.

 12                     Q     How much time passed between the initial,

 13       when she initially pulled off -- so at that initial

 14       stop she pulls off, and then Ms. Sherrill coming to a

 15       complete stop, how much time passed?

 16                     A     I don't recall the exact time.

 17                     Q     And if it's in your report, is it accurate

 18       you don't know?

 19                     A     That, I don't recall at this time.                        I can

 20       probably find out, but I don't know at this time.

 21                     Q     How could you find out?                     What could you find

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 55
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 56 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      out?          How could you find out the time?

   2                    A     Probably through my radio traffic.

   3                    Q     How far away from Ms. Sherrill's vehicle was

   4      your vehicle when you started pacing her for the second

   5      time?

   6                    A     Once again, I would have to refer to my

   7      report for the exact number of car lengths.                                But it

   8      should have been between three to five car lengths.                                      I

   9      don't recall the exact number at the time without

 10       referring.

 11                     Q     But you remember it was between three to

 12       five car lengths?

 13                     A     I believe so.              I would have to refer for the

 14       exact number.

 15                     Q     What is your belief based on?

 16                     A     Normal pace.             My normal pacing distances.

 17                     Q     So if it was not between three to five, that

 18       would not be a normal pace distance?

 19                     A     It would still be normal depending on the

 20       situation, the scenario.                       But I try to keep it between

 21       three to five.                 Sometimes it goes up to six.                  It

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 56
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 57 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      depends on the situation.

   2                    Q     And is it accurate that during this second

   3      pacing, you can't estimate how many feet away Ms.

   4      Sherrill's car was at the time?

   5                    A     Once again, I would never try to estimate

   6      that in feet.

   7                    Q     Understand you would never do it, but are

   8      you able to estimate the amount of feet between Ms.

   9      Sherrill's vehicle and your vehicle during the second

 10       round of pacing?

 11                     A     No, not at this time.

 12                     Q     Yards?        No?

 13                     A     I wouldn't say at this time, but I can't

 14       specifically tell you how many vehicle lengths.                                   So I

 15       would not be able to estimate how many yards at this

 16       time.

 17                     Q     On the day of this incident, were you able

 18       to estimate the amount of yards between your vehicle

 19       and Ms. Sherrill's vehicle during the second round of

 20       pacing?

 21                     A     Yes, I would have been able to.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 57
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 58 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     And would you have recorded it somewhere?

   2                    A     No.        It would have been recorded in car

   3      lengths.

   4                    Q     So if it was between three to five car

   5      lengths, according to you, how many yards would that

   6      be?

   7                    A     It depends on is it three?                        Is it five?        It

   8      would depend and it would depend on the exact number

   9      and the exact situation.

 10                     Q     If it were three car lengths, how many yards

 11       way would Ms. Sherrill's car have been during the

 12       second round of pacing?

 13                     A     If it was three, it would be approximately

 14       18 to 20 yards.

 15                     Q     If it was four car lengths away?

 16                     A     Could have been, you know, 18 to 25.

 17                     Q     And five car lengths away, how many yards

 18       would that have been?

 19                     A     It would have been approximately between,

 20       you know, 25 and 30, 31-ish.

 21                     Q     And how much time did you pace Ms.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 58
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 59 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      Sherrill's car length for the second time around when

   2      it comes to pacing?

   3                    A     I don't recall.

   4                    Q     Did you estimate the time the day of this

   5      incident?

   6                    A     I don't recall if I did or not.                      I should

   7      have.          I would have normally, but I don't recall this

   8      exact incident.

   9                    Q     And if you would have recorded the amount of

 10       time or noticed the amount of time, would you have

 11       recorded it somewhere?

 12                     A     I'd have to refer to my report to see if I

 13       document in the report or not.                           I don't recall if I did

 14       or not at this time.

 15                     Q     And if you didn't document it in the report,

 16       is it accurate you didn't know one way or the other?

 17                     A     No.

 18                     Q     So if you didn't document it in the report,

 19       where would you have documented the amount of time?

 20                     A     I would have noted how much time.                        It

 21       doesn't mean I would have actually wrote it down, being

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 59
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 60 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      in a pursuit and everything that transpired that

   2      evening.

   3                    Q     And how, total, how long was the pursuit

   4      total?

   5                    A     I would have to refer back to the report for

   6      that.          I don't -- I don't remember at this time.                            It's

   7      been, you know, three-plus years.

   8                    Q     So as you sit here right now, you don't know

   9      how long the pursuit was total?

 10                     A     No.

 11                     Q     The day of this incident, did you know how

 12       long the pursuit was total?

 13                     A     Yes.

 14                     Q     Did you record it somewhere?

 15                     A     I'm sure I did.

 16                     Q     The total time of the pursuit, how long was

 17       it?

 18                     A     I don't recall at this time.                      I would have

 19       to refer.

 20                     Q     As you sit here right now, you don't know

 21       how long the pursuit itself lasted total?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 60
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 61 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     No.

   2                    Q     So as Ms. Sherrill was driving during this

   3      second round of pacing, is it accurate that her vehicle

   4      stopped abruptly before making contact with the patrol

   5      vehicle?

   6                    A     Yes.

   7                    Q     Whose patrol vehicle did she almost make

   8      contact with?

   9                    A     Corporal Pristash.

 10                     Q     And Corporal Pristash, where was his vehicle

 11       in relation to Ms. Sherrill's vehicle when you said it

 12       almost made contact?

 13                     A     His patrol vehicle pulled out of, pulled

 14       onto the roadway I believe either just prior to Royal

 15       Farms or at the Royal Farms, and he was going to make

 16       the U turn.             So he would have been across the lanes of

 17       traffic at the time.

 18                     Q     You said he was going to make a U turn.                            Did

 19       Corporal Pristash tell you he was going to make a U

 20       turn?

 21                     A     I suspected, to join into the pursuit.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 61
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 62 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Did he say that over the radio that he was

   2      about to make a U turn?

   3                    A     No.        That was my assumption.

   4                    Q     How much time passed between Corporal

   5      Pristash pulling into the roadway and Ms. Sherrill's

   6      vehicle stopping?

   7                    A     I don't recall.

   8                    Q     Did Ms. Sherrill's vehicle make contact with

   9      Corporal Pristash's vehicle?

 10                     A     No.

 11                     Q     Is it accurate that Corporal Pristash's

 12       vehicle was perpendicular to Ms. Sherrill's vehicle at

 13       the time where Ms. Sherrill's vehicle stopped abruptly

 14       before making contact?

 15                     A     Yes.

 16                     Q     So is it accurate that Corporal Pristash's

 17       vehicle was in front of Ms. Sherrill's vehicle and Ms.

 18       Sherrill's vehicle came to an abrupt stop?

 19                     A     Correct.

 20                     Q     And just before Ms. Sherrill making the

 21       abrupt stop, Corporal Pristash had just pulled into the

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 62
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 63 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      roadway?

   2                    A     Yes.

   3                    Q     How close -- when you say Royal Farms, are

   4      we talking about the Royal Farms on Conowingo Road?

   5                    A     Correct.

   6                    Q     How close to the Royal Farms was Ms.

   7      Sherrill's vehicle when it came to an abrupt stop?

   8                    A     I don't recall the exact distance.

   9                    Q     When Ms. Sherrill's vehicle came to an

 10       abrupt stop, how far away from the vehicle were you?

 11                     A     From her vehicle?

 12                     Q     Yes, from Ms. Sherrill's vehicle.

 13                     A     I don't recall the exact distance at the

 14       time.

 15                     Q     Do you recall in car lengths?

 16                     A     I would say car lengths.

 17                     Q     How many car lengths away were you?

 18                     A     I don't recall the exact number.

 19                     Q     Okay.        What did you see Corporal Pristash do

 20       when Ms. Sherrill's car came to an abrupt stop?

 21                     A     He exited his patrol vehicle and began

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 63
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 64 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      giving orders.

   2                    Q     Could you hear him?

   3                    A     Yes.

   4                    Q     And were you driving at the time?

   5                    A     No.

   6                    Q     You were stopped at the time?

   7                    A     Yes.

   8                    Q     Was your window up or down?

   9                    A     I don't recall.

 10                     Q     You were in your vehicle, Corporal Pristash

 11       was outside of his vehicle and you could hear the

 12       orders that he was giving?

 13                     A     Yes.

 14                     Q     And what was he saying?

 15                     A     "Show me your hands."

 16                     Q     How many times did he say "Show me your

 17       hands"?

 18                     A     I don't recall at this time.

 19                     Q     Did he have his weapon drawn?

 20                     A     Yes.

 21                     Q     Was the weapon pointed?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 64
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 65 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     Yes.

   2                    Q     Where was it pointed?

   3                    A     In the general area of the vehicle.                         I

   4      couldn't speak for his exact point of aim.

   5                    Q     When you say "the vehicle," that's Ms.

   6      Sherrill's vehicle?

   7                    A     Correct.

   8                    Q     And Ms. Sherrill was inside the vehicle at

   9      that time?

 10                     A     Correct.

 11                     Q     When Corporal Pristash was yelling "Show me

 12       your hands, show me your hands," how much time -- did

 13       you get out of the car at that time?

 14                     A     I radioed to dispatch that we had the

 15       vehicle stopped and our location.                             I got that out

 16       before I completely exited my vehicle and approached

 17       the other vehicle.

 18                     Q     Other than radioing that you had the vehicle

 19       stopped and the location, did you radio anything else

 20       at this time before getting out of your vehicle?

 21                     A     Not that I recall.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 65
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 66 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     When you got out of your vehicle, what was

   2      Corporal Pristash doing?

   3                    A     He had approached the vehicle at that point.

   4      He had got the door open and he was starting to get the

   5      suspect, Ms. Sherrill, out of the vehicle.

   6                    Q     You say he had gotten the door open.                          Did it

   7      appear to you that he struggled to get the door open?

   8                    A     I don't recall.               I don't recall how he got

   9      the door open or what had happened.

 10                     Q     Did you see him open the door?

 11                     A     No.

 12                     Q     As you sit here right now, you don't know if

 13       Corporal Pristash opened the door or if Ms. Sherrill

 14       opened the door?

 15                     A     I didn't see it.

 16                     Q     Do you know one way or the other how the

 17       door got open?

 18                     A     Yes.

 19                     Q     How do you know?

 20                     A     Talking to Corporal Pristash after the

 21       incident.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 66
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 67 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     When did you talk to Corporal Pristash after

   2      the accident?                  At the scene?

   3                    A     I don't know if it was at the scene or at

   4      the office, but I don't recall which place we

   5      discussed.

   6                    Q     How many times did you talk to Corporal

   7      Pristash about this incident?

   8                    A     I don't recall.

   9                    Q     Is it accurate you don't know how many times

 10       you spoke to him about this incident?

 11                     A     No.

 12                     Q     No, it's not accurate or you no, you don't

 13       remember how many times you spoke to him?

 14                     A     No.         I don't remember.

 15                     Q     After you saw the door was open, what did

 16       you see Corporal Pristash doing?                             What did you see him

 17       doing?

 18                     A     He had reached in and gripped the subject by

 19       her coat and it started to get her out of the vehicle.

 20                     Q     Were you able to see the coat clearly?

 21                     A     Yes.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 67
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 68 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     And what part of the coat?                        Was it, like, a

   2      hood, back of the coat, the front of the coat, the arm?

   3      What was he grabbing?

   4                    A     At that point, I believe it was the -- it

   5      was up by the top of the coat.                           It was a puffy, puffy

   6      coat.

   7                    Q     So you saw Corporal Pristash grabbing Ms.

   8      Sherrill by the top of her coat?

   9                    A     Yes.

 10                     Q     What did you do when you saw him grabbing

 11       her by the top of her coat?

 12                     A     As she was coming out of the vehicle, I was

 13       able to grab her coat by her -- the right arm of her

 14       coat.

 15                     Q     What side of the vehicle were you on when

 16       you first touched Ms. Sherrill?

 17                     A     The driver's side.

 18                     Q     What side of the vehicle was Corporal

 19       Pristash on when you first saw him touch Ms. Sherrill?

 20                     A     The driver's side.

 21                     Q     So you both were on the same side of the

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 68
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 69 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      car?

   2                    A     Correct.

   3                    Q     And is your testimony that Corporal Pristash

   4      was grabbing the top of her coat; right?

   5                    A     Yes.

   6                    Q     You were grabbing her right side of her

   7      coat?

   8                    A     The right arm of the coat.

   9                    Q     Right arm of the coat.                    How much time passed

 10       between Corporal Pristash initially grabbing Ms.

 11       Sherrill and her being taken out of the car?

 12                     A     I don't recall.

 13                     Q     Is it your testimony that it took two of you

 14       to get her out of the car?

 15                     A     It took two of us to effectively get her out

 16       of the car.             She was not complying with orders to get

 17       out of the vehicle, at which point using one person or

 18       using less than what we did would have caused -- it

 19       would have caused more likelihood of injury than using

 20       two people.

 21                     Q     Likelihood of injury to who?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 69
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 70 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     Ourselves as well as the suspect.

   2                    Q     And what was it about the suspect that you

   3      believe that she could cause injury to you?

   4                    A     At that point, we had not confirmed that

   5      this person was not armed, this person was not intent

   6      on committing harm to us or others.                               There was no way

   7      to tell at this point what her intentions were when she

   8      fled the traffic stop.

   9                    Q     When you initially saw Corporal Pristash

 10       grabbing Ms. Sherrill, you could see the coat with your

 11       own eyes?

 12                     A     Yes.

 13                     Q     Were you able to see her size?

 14                     A     I did not notice her size at the time.

 15                     Q     Is your testimony that you could see Ms.

 16       Sherrill's coat but you couldn't see her size; correct?

 17                     A     I was not paying attention to size.                         I was

 18       more focused on seeing hands and what was going on at

 19       the time.

 20                     Q     Did you see her hands?

 21                     A     Once she was starting to come out of the

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 70
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 71 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      vehicle when I approached and I got the coat on the

   2      right arm of the coat, I could see her hands at that

   3      point.            Yes.

   4                    Q      Could you see that her hands were empty;

   5      nothing was in her hands?

   6                    A      Yes.

   7                    Q      Did Corporal Pristash look like he was

   8      struggling to get Ms. Sherrill out of the car by

   9      himself?

 10                     A      I don't recall him struggling.                     I don't

 11       recall.

 12                     Q      Did it look like Corporal Pristash was

 13       having difficulty getting Ms. Sherrill out of the car

 14       by himself?

 15                     A      Ms. Sherrill was not complying in any way,

 16       so, obviously, he was trying to get her out of the

 17       vehicle by her coat and she was not complying by

 18       stepping out of the vehicle.                          So there is a slight,

 19       slight struggle when a subject is not complying in any

 20       way.

 21                     Q      As a police officer, are you trained in the

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 71
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 72 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      difference between active and passive resistance?

   2                    A     Yes.

   3                    Q     All right.           Active resistance is just like

   4      it sounds, is that when a suspect actively, physically

   5      resists a police officer?

   6                    A     Correct.

   7                    Q     Passive resistance is something different;

   8      is that correct?

   9                    A     Correct.

 10                     Q     Passive resistance is when a suspect simply

 11       refuses to follow a command but doesn't physically

 12       resist; is that accurate?

 13                     A     Correct.

 14                     Q     In this case, was Ms. Sherrill actively or

 15       passively resisting?

 16                     A     At the time of the incident we are talking

 17       about right now, it was passive.

 18                     Q     And right now, we mean when Corporal

 19       Pristash was grabbing Ms. Sherrill?

 20                     A     Was escorting her out of the vehicle.                           Yes.

 21                     Q     And to be clear, by escorting, he was

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 72
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 73 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      grabbing her by her coat; is that accurate?

   2                    A     Correct.

   3                    Q     And when he was grabbing by her coat, Ms.

   4      Sherrill was passively resisting?

   5                    A     Correct.

   6                    Q     And when Ms. Sherrill was passively

   7      resisting and Corporal Pristash was grabbing her by her

   8      coat, that's when you grabbed her by her right side of

   9      her arm on her coat?

 10                     A     The coat, yes.

 11                     Q     And then what did you both physically do

 12       with Ms. Sherrill after Corporal Pristash had her coat,

 13       you had her right side of her arm of the coat?

 14                     A     She was lowered to the ground at that point.

 15                     Q     How was she lowered to the ground?

 16                     A     By her coat.

 17                     Q     And when you say "lowered to the ground," do

 18       you mean she was just sort of gently placed to the

 19       ground?

 20                     A     Yes.

 21                     Q     And were you purposely gentle with her?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 73
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 74 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A      I don't slam people to the ground for

   2      passive resistance.                   If you were passively resisting,

   3      the idea is to get handcuffs on the suspect with the

   4      least amount of force necessary, which is exactly what

   5      we did that day.

   6                    Q      And we'll talk about the least amount of

   7      force.            But to be clear, is your testimony that you and

   8      Corporal Pristash gently placed Ms. Sherrill to the

   9      ground?

 10                     A      Yes.

 11                     Q      And when you gently placed her to the

 12       ground, what did you -- what did she say?                               Did she say

 13       anything?

 14                     A      I don't recall at this time.

 15                     Q      What did she do physically when you gently

 16       placed her to the ground?

 17                     A      She took her hands and placed them

 18       underneath her torso.

 19                     Q      And is it accurate that you had the right

 20       side of her coat?

 21                     A      Correct.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 74
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 75 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Is it your testimony that Ms. Sherrill was

   2      able to free her right arm from your grip and put it

   3      under her body?

   4                    A     No.

   5                    Q     So how did she put her hands under her body

   6      if you had her right side?

   7                    A     I did not have her hand.                      I had the coat,

   8      which gave her plenty of leeway to move her hands

   9      underneath of her body.

 10                     Q     And did she put one hand or both hands

 11       underneath her body?

 12                     A     Both.

 13                     Q     And when she put both hands underneath of

 14       her body, this is after you had already seen that she

 15       didn't have any weapons in her hand; correct?

 16                     A     In her hands, correct.

 17                     Q     Did you think that she had weapons in her

 18       coat?

 19                     A     Her waistband was quite possible.

 20                     Q     Was there anything about Ms. Sherrill that

 21       made you believe that she had a weapon in her

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 75
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 76 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      waistband?

   2                    A     The furtive movement of shooting your hands

   3      under your torso is a furtive movement for somebody

   4      that is concealing a firearm or concealing another

   5      weapon.

   6                    Q     So it's your testimony that after you placed

   7      Ms. Sherrill to the ground gently, you then thought she

   8      had a gun in her waistband?

   9                    A     I thought it was a possibility.

 10                     Q     And after you placed her to the ground

 11       gently and thought she had a gun in her waistband, how

 12       did you physically respond to that?

 13                           MR. KARPINSKI:              Objection.            You may

 14       answer.

 15                     A     When I thought it was a possibility that she

 16       was armed -- I wouldn't say I specifically thought she

 17       was armed -- I then wanted to get -- I started pulling

 18       against her arm while ordering her to place her hands

 19       behind her back.

 20                     Q     And when you started pulling against her

 21       arm, this is when you thought she had a gun?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 76
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 77 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     When I thought it was a possibility.

   2                    Q     You thought it was a possibility that she

   3      had a gun and you started pulling on her arm?

   4                    A     Correct.

   5                    Q     So since you thought that there was a

   6      possibility that she had a gun, how much force did you

   7      use when pulling on her arm given that you thought she

   8      had a gun, maybe had a gun?

   9                    A     I was pulling.              I wasn't, like, the force of

 10       me pulling an arm.                  I wouldn't say I was -- I mean, I

 11       wasn't striking.                 I was just pulling an arm.

 12                     Q     Were you were gentle, given that you thought

 13       it was a possibility that she had a gun?

 14                     A     I wouldn't say that I was gentle.

 15                     Q     The level of physical interaction between

 16       you and Ms. Sherrill had changed once she hit the

 17       ground; is that correct?

 18                     A     Once the resistance went from passive to

 19       active, that's when it could have changed.                               It still

 20       stayed just at hands and control techniques.                                 It never

 21       went above control techniques.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 77
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 78 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     And the amount of force that you used, did

   2      that change once she -- you claim that she started

   3      putting her hands underneath her body?

   4                    A     Could you clarify "level of force"?                           Because

   5      my level of force is control techniques and then it

   6      moves on from there.                    It never changed from control

   7      techniques.

   8                    Q     Before, you say that she tried to put her

   9      hands underneath of her body, you were gentle with her.

 10       Is that your testimony?

 11                     A     Correct.

 12                     Q     After she put her hands underneath of her

 13       body, you say that you were no longer gentle; is that

 14       right?

 15                           MR. KARPINSKI:              Objection.            You may

 16       answer.

 17                     A     I pulled her arm at that point.                        I wouldn't

 18       said I went overboard with being excessive.                                 I would

 19       say I pulled her arm to get it out from underneath of

 20       her.

 21                     Q     When you pulled her arm to get it out from

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 78
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 79 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      underneath of her, was it gentle or something else?

   2                    A     I would not say that it was gentle.

   3                    Q     What arm did you pull to get from underneath

   4      of her?

   5                    A     Right.

   6                    Q     What did Corporal Pristash do when you were

   7      pulling her right arm?

   8                    A     I believe he was trying to get the left arm

   9      from underneath of her as well.

 10                     Q     And you say trying.                  Was he having trouble?

 11                     A     I can't speak for what he was doing on his

 12       side.          I know what I had and what I did at that time.

 13                     Q     Did it look to you like Corporate Pristash

 14       was having trouble with Ms. Sherrill in moving the left

 15       side of her body?

 16                     A     I was more focused on what I was doing at

 17       the time.

 18                     Q     Were you having trouble with the right side

 19       of Ms. Sherrill's body when you --

 20                     A     She was holding -- she was holding either

 21       her waistband or her hands together.                                  She was holding

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 79
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208         Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 80 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      something because there was resistance when trying to

   2      get her hand from underneath of her body.

   3                    Q     And as you were trying to get her hand from

   4      underneath of her body, was it hard for you?

   5                    A     It was slightly difficult.                        Yes.

   6                    Q     At the point now where Ms. Sherrill is on

   7      the ground, do you notice her size at this point?

   8                    A     I was never noting her size.                        Her size

   9      didn't come up until after she was secured and we knew

 10       the situation was safe, then I noticed her stature.

 11                     Q     So after the use of force was over, that's

 12       the first time you noticed Ms. Sherrill's size?

 13                     A     I mean, I noticed she was a female, so,

 14       obviously, she was slightly smaller than me.                                    I never

 15       documented her exact height or size.

 16                     Q     Would you agree that Ms. Sherrill is

 17       abnormally small?

 18                     A     To me, no.           She is not.

 19                     Q     Did she look to be about 4'10 or underneath

 20       4-foot-10?

 21                     A     Roughly.          Yes.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                           Page: 80
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208          Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 81 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q      And is it your testimony that that's not

   2      unusually small in stature for your experience?

   3                    A      My mother is the same size.                      So no, it is

   4      not abnormal for me to see a female of that stature.

   5      No, it is not.

   6                    Q      Your mother is 4-foot-10 approximately?

   7                    A      Yes.

   8                    Q      And when you saw Ms. Sherrill, you didn't

   9      notice that she was about the same size as your mom?

 10                     A      She was never standing.                    If someone is

 11       standing next to you, it's easy to gauge their height

 12       to get a good gauge.                    If someone is resisting to get

 13       out of the car and you're trying to -- she was never

 14       standing completely vertically for me to observe

 15       exactly her height.

 16                     Q      And prior to putting your hand on her coat,

 17       it's your testimony that you had not noticed anything

 18       about her size?                That's correct?

 19                     A      She was a woman and I noticed she was a

 20       woman.            I noticed she had appeared to be smaller than

 21       I, but I could not make an accurate gauge on her height

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 81
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 82 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      at that point.

   2                    Q     At what point did you take Ms. Sherrill's

   3      size into consideration, if any?

   4                    A     Can you define "into consideration"?

   5                    Q     Did you take Ms. Sherrill's size into

   6      consideration prior to, in your words, gently placing

   7      her on the ground?

   8                    A     That she was substantial essentially smaller

   9      than me and that it was, indeed, a woman, yes, that was

 10       taken into account.

 11                     Q     When you -- excuse me.                    Let me strike that

 12       question and start over.

 13                           Now, when Ms. Sherrill, when you say she put

 14       her hands underneath of her body, did you believe that

 15       she was going to physically hurt you at that time?

 16                     A     I believed it was a possibility.

 17                     Q     Did you believe that -- you said it was a

 18       possibility.              Did you believe that the possibility that

 19       she had a gun and she was going to hurt you with the

 20       gun?          It that what you thought?

 21                     A     Like I said, I believed it was a

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 82
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 83 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      possibility.              I can't say that I believed distinctively

   2      she was going to hurt me at this time or that she was

   3      going to attempt to kill me at this time.                               Like I

   4      cannot say that with 100 percent certainty.

   5                          I can say with 100 percent certainty that at

   6      that time, I knew in my mind that at this point it was

   7      a possibility.

   8                    Q     So let's talk about the possibility.                          Was it

   9      a possibility that she was armed with a knife?

 10                     A     Yes.

 11                     Q     Was it a possibility that she was unarmed?

 12                     A     Yes.

 13                     Q     Was it a possibility that she was just

 14       afraid?

 15                     A     I did not take fear into account at that

 16       point because of -- the hands going to the torso, I did

 17       not take as a fearful movement.                            If she would have

 18       placed her hands, like, down to ease herself to the

 19       ground like that, that, you could take as fear.

 20       Something along those lines.                          I did not take her

 21       actions as fearful.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 83
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 84 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Did you see with your own eyes Corporal

   2      Pristash touch Ms. Sherrill's left arm?

   3                    A     No.

   4                    Q     Did you see Ms. Sherrill's face at any point

   5      touch the concrete?

   6                    A     I don't believe I ever saw it.                      No.

   7                    Q     When she was, in your words, gently placed

   8      to the ground, what part of her body hit the ground

   9      first?

 10                     A     I don't recall at this time.

 11                     Q     Did you use any techniques that were taught

 12       in the academy to maneuver Ms. Sherrill's right arm?

 13                     A     Yes.

 14                     Q     What technique did you use?

 15                     A     A wrist manipulation.

 16                     Q     Is that the same thing as a wrist lock or

 17       something different?

 18                     A     It is an escort technique or a handcuffing

 19       technique that is used by the wrist, which is a small

 20       joint.

 21                     Q     And the wrist manipulation that you used,

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 84
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 85 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      does it involve the hitting of any pressure points, or

   2      no?

   3                    A     No.

   4                    Q     Describe the wrist maneuver that you used on

   5      Ms. Sherrill's right wrist.

   6                    A     Essentially I had a contact with her hand at

   7      that point with one of my hands.                             I believe it was my

   8      right hand.             And I was able to maneuver her wrist in a

   9      way that allowed me to get her hand behind her back.

 10                     Q     Did you see whether Corporal Pristash used

 11       any maneuver that was taught in the academy?                                 Did you

 12       see that at all?

 13                     A     I did not.

 14                     Q     When you and Corporal Pristash grabbed Ms.

 15       Sherrill the same time, would you say that you were

 16       both helping each other?

 17                     A     Yes.

 18                     Q     It was your intent to assist Corporal

 19       Pristash in pulling Ms. Sherrill out of the car?

 20                     A     Yes.

 21                     Q     At any point, did Ms. Sherrill say that she

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 85
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 86 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      was afraid of the police at any time?

   2                    A     Any time up until this point?

   3                    Q     Any time during your encounter with Ms.

   4      Sherrill on this particular night, did she say that she

   5      was afraid of the police?

   6                    A     After where we were at, yes.

   7                    Q     So after the use of force, that's the first

   8      time you heard her say that she was afraid of the

   9      police?

 10                     A     Correct.

 11                     Q     Can we agree that a pursuit, a vehicle

 12       pursuit is a dangerous activity?

 13                     A     Correct.

 14                     Q     Can we agree that it exposes the

 15       participants to substantial risk of injury?

 16                     A     Correct.

 17                     Q     Prior to you engaging in the pursuit of Ms.

 18       Sherrill, did you resolve any doubt that the pursuit

 19       was appropriate?

 20                     A     Could you restate that, please?

 21                     Q     Is it your understanding that based on your

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 86
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 87 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      training and experience, you are required as a Cecil

   2      County police officer, Cecil County sheriff to resolve

   3      any doubt that a pursuit is necessary prior to engaging

   4      in a pursuit?

   5                    A      At that point in the evening, the pursuit

   6      was necessary.                 We had not identified the suspect.                      We

   7      had not identified her intentions.                              We had not

   8      identified if there was criminal activity.                               We have not

   9      identified anything at that point.

 10                     Q      Did you base your pursuit decision on what

 11       you knew about Ms. Sherrill?

 12                     A      I knew nothing about Ms. Sherrill at this

 13       point.            At that point.

 14                     Q      So at the time you decided to pursue Ms.

 15       Sherrill, you didn't know anything about her?

 16                     A      Correct.

 17                     Q      Did you determine whether the danger to the

 18       public outweighs an immediate danger -- excuse me.                                     Let

 19       me rephrase that question.                        Excuse me.

 20                            Prior to engaging in the pursuit, did you

 21       see Ms. Sherrill reaching for a weapon?

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 87
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 88 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     No, I could not see her hands.

   2                    Q     Did you see any weapons in her vehicle?

   3                    A     No.

   4                    Q     Did you have any information that Ms.

   5      Sherrill was armed?

   6                    A     No.

   7                    Q     Did you have any information that she had

   8      ever hurt any person in her life?

   9                    A     No.

 10                     Q     Did you have any information that Ms.

 11       Sherrill was wanted for any crime?

 12                     A     No.

 13                     Q     Did you have any information that she had

 14       committed any more crime in the past?

 15                     A     No.

 16                     Q     What information did you have that Ms.

 17       Sherrill posed a danger to the public prior to engaging

 18       in the pursuit?

 19                     A     Her fleeing from a traffic stop at a high

 20       rate of speed, her driving habits at that point after

 21       fleeing the traffic stop, it posed a danger.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 88
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 89 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     So other than the response that you just

   2      gave, was there any other information that you have,

   3      that you had that Ms. Sherrill posed a danger to the

   4      public prior to engaging in the pursuit?

   5                    A     No.

   6                    Q     Now, when you decided to engage in the

   7      pursuit, this was on the same street where you say you

   8      couldn't see inside the vehicle with a flashlight?

   9                    A     Correct.

 10                     Q     So the visibility in the location where you

 11       decided to engage in the pursuit, there was poor

 12       visibility there?

 13                     A     My visibility is not why I could not see

 14       into the vehicle.

 15                     Q     The seriousness of the crime for which he

 16       was being pursued, what crime was she being pursued

 17       for?

 18                     A     At that point, it was nothing.                      It was a

 19       traffic violation and then it was fleeing and alluding

 20       and failing to comply and obstructing and hindering.

 21                     Q     Can we agree that verbal communication

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 89
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 90 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      during a pursuit is of the utmost importance?

   2                    A     Between who?

   3                    Q     I'm going to make a statement.                      Tell me if

   4      you ever heard this statement or seen it at any point

   5      during your career as a Cecil County sheriff.

   6                          "Verbal communication during a pursuit is of

   7      utmost importance."                   Have you ever heard that statement

   8      before?

   9                    A     I would say communications as far as over

 10       the radio, yes.

 11                     Q     Did you notify Dispatch of the pursuit?

 12                     A     Yes.

 13                     Q     Did you notify them of the location of the

 14       pursuit?

 15                     A     Yes.

 16                     Q     Direction of travel?

 17                     A     Yes.

 18                     Q     Reason for the pursuit?

 19                     A     I believe I did.                Yes.

 20                     Q     And what's your belief based on?

 21                     A     My memory, I believe I did.                       I'd have to --

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 90
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 91 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      like I said, it's been three and a half years, but I

   2      believe I did.                 Yes.

   3                    Q     And did you tell Dispatch the number of

   4      passengers that were in the vehicle?

   5                    A     No.

   6                    Q     Did you check the registration through NCIC?

   7                    A     No.

   8                    Q     Did you check the registered owner's

   9      information for any outstanding warrants?

 10                     A     No.

 11                     Q     Is it the policy of Cecil County Sheriff's

 12       Office to use the minimal amount of force necessary to

 13       effect an arrest and overcome any resistance?

 14                     A     Correct.

 15                     Q     How did Ms. Sherrill's elbow get injured, if

 16       you know?

 17                     A     I do not know.

 18                     Q     Do you claim that it didn't happen during

 19       this traffic stop?

 20                     A     I never made that claim.

 21                     Q     I'm asking you now.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 91
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 92 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A     No, I do not.

   2                    Q     Do you know whether you caused the injury to

   3      her elbow?

   4                    A     I do not.

   5                    Q     Do you know whether Corporal Pristash caused

   6      the injury?

   7                    A     I do not.

   8                    Q     Do you know that she started complaining

   9      about pain to her elbow after the use of force?

 10                     A     Yes, I do.

 11                     Q     How much time passed between the use of

 12       force pulling her out of the car and her starting to

 13       complain?

 14                     A     I don't recall the exact amount of time.

 15                     Q     Did she seem genuine when she was

 16       complaining about the pain?

 17                           MR. KARPINSKI:              Objection.            You may answer

 18       if you can.

 19                     A     I don't recall how genuine the response was.

 20       I recall that any time a subject complains of pain

 21       after a use of force incident, they are always afforded

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 92
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 93 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1      medical treatment.

   2                    Q     Did it look like she was making it up to

   3      you?

   4                    A     I don't recall judging that.

   5                    Q     Did she cry?

   6                    A     I don't recall.

   7                    Q     Do you recall that she was placed in a sling

   8      later that night?

   9                    A     Yes.

 10                     Q     Tell us about the vehicle searches.                         Is it

 11       your understanding that any time you stop a vehicle or

 12       you arrest the driver, you're supposed to do a search

 13       of the vehicle?

 14                     A     No.

 15                     Q     Tell us about your understanding of how a

 16       vehicle search -- when a vehicle search is supposed to

 17       happen.

 18                     A     A vehicle search is done either by probable

 19       cause or if the vehicle is going to be towed, it is

 20       done -- an inventory search is completed prior to the

 21       tow.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 93
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 94 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Is it your understanding that there is a

   2      general order on inventory searches?

   3                    A     A general order?

   4                    Q     Is there a written policy on inventory

   5      searches for the Cecil County Sheriff's Office?

   6                    A     There is not.

   7                    Q     Where is your training regarding inventory

   8      searches?           Where does that come from?

   9                    A     Baltimore County Police Academy and as well

 10       as in the unit I was in at the time, every vehicle that

 11       we towed, an inventory search was completed.

 12                     Q     And was that inventory search conducted on

 13       the scene, at an impound lot, or somewhere else?

 14                     A     On the scene, prior to the vehicle being

 15       towed from the area.

 16                     Q     And who conducted it?

 17                     A     The stopping officer.

 18                     Q     In this case, did you search her vehicle for

 19       weapons?

 20                     A     I did an inventory search of her vehicle

 21       under the assumption the vehicle was to be towed.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 94
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 95 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     When you did an inventory search, what did

   2      you find?

   3                    A     I did not note anything of value or it would

   4      have been noted in my report.

   5                    Q     Did you note any contraband?

   6                    A     No.

   7                    Q     Anything illegal at all?

   8                    A     No.

   9                    Q     Who called the ambulance?

 10                     A     I believe it was Sergeant Walmsley.

 11                     Q     When the ambulance came, did you see the

 12       paramedics with your own eyes?

 13                     A     I saw the ambulance.                   I did not specifically

 14       remember any paramedics.

 15                     Q     Did you see Corporal Pristash interact with

 16       the paramedics?

 17                     A     Not that I recall, no.

 18                     Q     Did you interact with the paramedics?

 19                     A     No.

 20                     Q     Did you see Sergeant -- is it Walmsley?

 21                     A     Walmsley.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 95
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 96 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Did you see Sergeant Walmsley interact with

   2      the paramedics?

   3                    A     Not personally.               No, I did not.

   4                    Q     Do you have any information he interacted

   5      with the paramedics?

   6                    A     I don't recall if he did or not.

   7                    Q     At the time of this stop, you had been

   8      working for Cecil County for how long?

   9                    A     I'd have to look exactly how long.                        I'd say

 10       between -- I'd say three years, four years.

 11                     Q     What is the closest hospital to the location

 12       of this stop?                  What was the closest hospital?

 13                     A     The closest hospital would be out of county,

 14       which our ambulances don't transport to out of the

 15       county unless it's a severe injury or it's something

 16       that could be life-threatening if delayed.                               They always

 17       respond to Union Hospital in Elkton, which is in the

 18       county.

 19                     Q     So is it your testimony that the paramedics,

 20       they made the decision to take her to Union Memorial?

 21                     A     Union Hospital.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 96
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 97 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     Union Hospital?

   2                    A     Yes.       Correct.

   3                    Q     It's your testimony they did?

   4                    A     Yes.

   5                    Q     And the Statement of Probable Cause in this

   6      case, did you write it?

   7                    A     Yes.

   8                    Q     You had photographs that you took regarding

   9      Ms. Sherrill in your phone; right?

 10                     A     My work phone, yes.

 11                     Q     Your work phone?

 12                     A     Yes.       Correct.

 13                     Q     How many photographs did you take?

 14                     A     I don't recall the exact number.

 15                     Q     What made you take photographs of Ms.

 16       Sherrill?

 17                     A     Because I was completing a use of force.

 18                     Q     And when you took the photographs of Ms.

 19       Sherrill, what did you do with them?

 20                     A     They were emailed, printed and put with her

 21       report.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 97
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 98 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q     And did you then -- was the phone destroyed?

   2                    A     I was involved in a motor vehicle accident.

   3                    Q     And what happened to the phone?

   4                    A     After that, the phone was broken and sent

   5      back to the Sheriff's Office for replacement.

   6                    Q     Before sending the phone -- well, actually,

   7      before the phone was destroyed during this traffic

   8      accident, were all of the photographs of Ms. Sherrill

   9      sent to your supervisor?

 10                     A     Yes.

 11                     Q     And which supervisor was that?

 12                     A     That would have been Sergeant Walmsley.

 13                     Q     Please give me a second.

 14                           Deputy, have you ever been sued before?

 15                     A     No.

 16                     Q     Have you ever been alleged to have used

 17       excessive force before?

 18                     A     No.

 19                           MR. KARPINSKI:              Objection.            You may answer.

 20                           MR. DOWNS:           That's all I have.              Thank you

 21       very much.

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 98
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                      08/02/19       Page 99 of 112
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                          MR. KARPINSKI:              Okay.        Witness will read and

   2      sign.

   3                          (Deposition concluded at 11:19 a.m.)

   4

   5

   6

   7

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 99
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 100 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

   1                              CERTIFICATE OF DEPONENT

   2

   3                        I hereby certify that I have read and

   4      examined the foregoing transcript, and the same

   5      is a true and accurate record of the testimony

   6      given by me.

   7                        Any additions or corrections that I

   8      feel are necessary, I will attach on a separate

   9      sheet of paper to the original transcript.

 10

 11

 12

 13                                           _____________________________

 14                                               DEPUTY JOSEPH CUNNINGHAM

 15

 16

 17                                               _________________________

 18                                                                  DATE

 19

 20

 21

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                      Page: 100
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 101 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

   1      STATE OF MARYLAND )

   2      COUNTY OF HARFORD )

   3

   4                       I, Linda Bahur, a Notary Public of the State

   5      of Maryland, do hereby certify that the above-captioned

   6      proceeding took place before me at the time and place

   7      herein set out.

   8                       I further certify that the proceeding was

   9      recorded stenographically by me and this transcript is

 10       a true record of the proceedings.

 11                        I further certify that I am not of counsel to

 12       any of the parties, nor an employee of counsel, nor

 13       related to any of the parties, nor in any way

 14       interested in the outcome of this action.

 15

 16

 17                                               _______________________________

 18                                               Linda M. Bahur

 19                                               My commission expires 8/27/2019

 20

 21       Dated:         April 17, 2019

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                      Page: 101
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 102 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

  WORD INDEX            30 58:20               account 82:10        alcohol 6:6        April 1:11
                        31-ish 58:20            83:15               alleged 98:16       101:21
 <0>                                           accurate 9:3, 15     allowed 13:9       area 16:15
 0028 22:9, 13          <4>                     10:11 15:16          85:9               17:2, 3 26:10,
 0039 42:12, 14         4 3:5                   17:4 19:12, 17      alluding 89:19     12, 19 28:14, 17
 0040 42:14             410 2:8, 17             26:10 29:14         ambulance 95:9,     32:12, 15, 18, 21
                        4'10 80:19              36:4 39:14          11, 13              34:6 46:4
 <1>                    462-4529 2:8            45:7 51:3, 8, 11    ambulances          52:16 53:6
 1 3:10 23:10,          4-foot-10 80:20         52:17 54:14          96:14              65:3 94:15
 13 26:2, 20             81:6                   55:17 57:2          amount 13:17       arm 68:2, 13
 1:18-CV-00476-J                                59:16 61:3           19:13 41:2         69:8, 9 71:2
 KB 1:5                 <7>                     62:11, 16 67:9,      57:8, 18 59:9,     73:9, 13 75:2
 100 13:19 83:4,        727-5000 2:17          12 72:12 73:1        10, 19 74:4, 6      76:18, 21 77:3,
 5                                              74:19 81:21          78:1 91:12        7, 10, 11 78:17,
 107 1:13               <8>                     100:5                92:14             19, 21 79:3, 7, 8
 11:19 99:3             8 1:11 101:19          accurately 37:9      answer 5:17         84:2, 12
 120 2:14                                       48:11                6:3 7:20 8:4      armed 70:5
 15 13:21 15:1          <9>                    action 101:14         9:4 10:20          76:16, 17 83:9
 17 101:21              9:55 1:12              actions 83:21         31:12 52:20        88:5
 170 7:2                901 2:6                activated 27:17       76:14 78:16       arrest 91:13
 18 58:14, 16                                   28:6, 10             92:17 98:19        93:12
 1850 2:15              <A>                    activating 28:4      Answers 3:10       aside 41:7
                        a.m 1:12 99:3          activation 27:10      5:7 21:17, 20     asked 38:14, 20
 <2>                    ability 39:7           active 72:1, 3        23:14, 20          39:1 46:9, 11,
 2 3:11 7:15, 17        able 12:21              77:19               apartment 17:1     14, 17, 17, 18
  26:6, 9                13:3 25:8             actively 72:4, 14    Apartments          47:2, 4
 20 2:5 14:2, 13         29:11 31:2            activity 86:12        16:16, 18, 20     asking 91:21
  15:4 20:21             32:16 33:5, 8          87:8                appear 66:7        assist 85:18
  21:1 58:14             36:8, 10 51:19,       actual 51:2          appeared 81:20     associated 41:8
 200 7:16               21 52:2 57:8,          additions 100:7      applied 8:19       assumption
 2011 9:12              15, 17, 21 67:20       Affairs 7:19          9:15 10:8, 11      62:3 94:21
  10:10                  68:13 70:13            8:3, 8, 11          apply 9:10         Athletic 7:8, 9
 2016 6:21 7:6,          75:2 85:8             afforded 92:21       applying 8:20      attach 100:8
 14 15:17               abnormal 81:4          afraid 41:1, 9       approach 30:15,    Attached 3:8
 2019 1:11              abnormally              42:19 43:2, 9,      20 36:18           attempt 31:15
  101:19, 21             80:17                 15, 17 44:3, 6,      approached          83:3
 202 6:20               above-captioned        10, 17 45:8, 14       16:7, 8 30:11     attention 16:12
 21201 2:7               101:5                  83:14 86:1, 5, 8     33:15 34:9         70:17
 21202 2:16             abrupt 62:18,          ago 12:13             36:14 37:17       Average 7:6
 21921 1:14             21 63:7, 10, 20        agree 16:1            65:16 66:3        aware 42:19
 222 24:15 26:3,        abruptly 61:4           21:7 44:18, 20       71:1               43:14 44:8, 13,
 21                      62:13                  80:16 86:11, 14     appropriate        16 45:10, 13
 23 3:10                academy 10:1,           89:21                86:19
 25 13:18, 20           3 84:12 85:11          agreement            approximate        <B>
  58:16, 20              94:9                   44:21                13:2              back 6:21 7:1,
 26 3:11                accepted 9:19          aim 65:4             Approximately      5, 13, 13 21:9
 27 101:19              access 15:13           air 53:6              7:2 9:10 20:12     24:3 36:10, 12,
                        accident 67:2          aircraft 15:7         37:20 38:1        15, 17 50:15
 <3>                     98:2, 8               al 1:6                58:13, 19 81:6     60:5 68:2


CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                           Page: 1
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208         Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 103 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

  76:19 85:9                                   certification           comes 11:6           conducted
  98:5                  <C>                     11:2, 6, 8, 14, 18      59:2                 17:15 18:2
 background             calculate 50:16         12:1, 9 14:10          coming 16:18,         94:12, 16
  10:2                  call 53:2              certified 10:21         19 33:2 55:14        conducting 20:3
 Bahur 1:14, 21         called 4:11             11:1, 3, 9, 12          68:12               confirm 13:5
  101:4, 18              9:17, 18, 21           14:11, 15              command 72:11         41:3
 Baltimore 2:7,          16:14 42:1            certify 100:3           commencing           confirmed
 14, 16 94:9             53:6 95:9              101:5, 8, 11            1:12                 14:17 15:7
 base 87:10             calling 53:7, 8        change 78:2             commission            70:4
 based 44:21            capacity 8:15          changed 77:16,           101:19              Conowingo 63:4
  45:3 56:15            car 18:19 19:5,        19 78:6                 committed            consideration
  86:21 90:20           11 20:2, 3, 4, 8       Charles 2:5              88:14                82:3, 4, 6
 Bates 22:8              29:3 30:20            chase 53:2              committing           contact 61:4, 8,
 began 63:21             31:3 33:3, 4, 8       check 91:6, 8            53:2, 4 70:6        12 62:8, 14
 BEHALF 2:2,             49:18 56:7, 8,        Chesapeake              common 20:7           85:6
 11                     12 57:4 58:2, 4,        1:13                   communicate          Continuing 8:2
 belief 56:15           10, 11, 15, 17         Chevy 16:17              39:9 41:4, 12       continuously
  90:20                  59:1 63:15, 16,       claim 53:1, 4           communication         41:16
 believe 13:13          17, 20 65:13            78:2 91:18, 20          39:10 54:4, 9       contraband 95:5
  27:20 48:4, 15,        69:1, 11, 14, 16      claimed 35:14            89:21 90:6          control 77:20,
 15 56:13 61:14          71:8, 13 81:13        clarification           communications       21 78:5, 6
  68:4 70:3              85:19 92:12            5:15                    90:9                conversation
  75:21 79:8            career 90:5            clarify 78:4            complain 92:13        21:12
  82:14, 17, 18         carry 50:4             class 11:19             complaining          cooperating
  84:6 85:7             carrying 50:1, 3        12:7                    92:8, 16             41:16
  90:19, 21 91:2        cars 14:9              clear 50:13             complains 92:20      coordinator
  95:10                 case 22:17              72:21 74:7             complaint 8:5, 7      12:5
 believed 82:16,         23:14 37:13           clearly 40:15,          complete 11:20       Corporal 2:20
 21 83:1                 39:12 40:2, 4         16 41:4, 5 48:2          55:15                4:10, 21 61:9,
 bench 7:10              72:14 94:18            67:20                  completed            10, 19 62:4, 9,
 better 35:20            97:6                  close 27:5, 6            93:20 94:11         11, 16, 21 63:19
 bit 25:4 41:6          catch 18:3, 5           51:1, 2, 5 63:3,       completely            64:10 65:11
 blocking 34:21         cause 43:20            6                        65:16 81:14          66:2, 13, 20
 body 75:3, 5, 9,        70:3 93:19            closest 96:11,          completing            67:1, 6, 16 68:7,
 11, 14 78:3, 9,         97:5                  12, 13                   97:17               18 69:3, 10
 13 79:15, 19           caused 69:18,          coat 67:19, 20          complex 17:2          70:9 71:7, 12
  80:2, 4 82:14         19 92:2, 5              68:1, 2, 2, 5, 6, 8,   complied 43:21        72:18 73:7, 12
  84:8                  Cecil 1:12 6:14        11, 13, 14 69:4,        comply 43:19          74:8 79:6 84:1
 Boulevard 1:13          8:12, 16, 20          7, 8, 9 70:10, 16        49:4, 6 89:20        85:10, 14, 18
 box 42:8, 9             11:15 37:7             71:1, 2, 17 73:1,      complying 27:7        92:5 95:15
  43:5                   42:5, 18 45:4         3, 8, 9, 10, 12, 13,     69:16 71:15, 17,    Corporate 79:13
 break 5:21 6:1,         87:1, 2 90:5          16 74:20 75:7,          19                   correct 5:1
 4                       91:11 94:5            18 81:16                concealed 41:14       22:6, 9 29:7, 12
 bring 22:15             96:8                  coffee 6:1              concealing 76:4,      32:10 39:15
 broken 98:4            certain 13:19          Colaresi 2:13           4                     43:7, 11, 16
 brought 22:17           14:8 41:2             Collins 2:4             concluded 99:3        44:7 51:7
  41:5                  certainty 83:4, 5      color 16:17             concrete 84:5         62:19 63:5
 build 7:5, 6           CERTIFICATE            come 36:20              conditions 24:3,      65:7, 10 69:2
 businesses 28:17        100:1                  46:13 70:21            5                     70:16 72:6, 8, 9,
                                                80:9 94:8              conduct 24:16        13 73:2, 5
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                                Page: 2
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208              Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 104 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

  74:21 75:15, 16       date 22:11             destroyed 98:1,      door 66:4, 6, 7,     employment
  77:4, 17 78:11         100:18                7                    9, 10, 13, 14, 17     9:18
  81:18 86:10, 13,      Dated 101:21           detecting 11:10       67:15               empty 71:4
 16 87:16 89:9          day 15:8, 15           determination        doubt 86:18          encounter 86:3
  91:14 97:2, 12         16:3 19:6              31:7                 87:3                enforcement
 corrections             21:16 44:8            determine 87:17      Dover 9:8 10:4,       8:16, 19
  100:7                  50:1, 3, 4 57:17      determining          9, 11, 12            engage 89:6, 11
 correctly 15:1, 4       59:4 60:11             31:20               DOWNS 2:3, 4         engaging 86:17
 corroborate             74:5                  difference 47:6       3:5 4:7, 15          87:3, 20 88:17
  13:16                 days 9:17               72:1                 98:20                89:4
 counsel 4:21           deception 41:13,       different 72:7       drawn 64:19          enough, 38:12
  101:11, 12            20                      84:17               drew 16:12           ensure 49:2
 County 1:12            decided 87:14          difficult 6:8        drive 49:18          equipment 11:3,
  6:14 8:12, 17,         89:6, 11               19:10, 13, 17, 21   driver 30:7          10, 12 27:11, 17
 20 11:15 37:7          decision 87:10          39:9 80:5            35:4 93:12          equipped 15:9,
  42:5, 18 45:4          96:20                 difficulty 71:13     driver's 29:6,       11
  87:2, 2 90:5          Defendants 1:7         dim 46:4             16, 18 53:16, 19     error 13:9, 12
  91:11 94:5, 9          2:11                  direction 13:1,       54:1 68:17, 20       14:19
  96:8, 13, 15, 18      define 82:4            1 54:15, 18, 21      driving 31:3         escort 84:18
  101:2                 definitively 29:3       55:9 90:16           61:2 64:4           escorting 72:20,
 COURT 1:1              Delaware 11:1          discomforting         88:20               21
  48:6, 10              delayed 96:16           41:10               drove 49:18          ESQUIRE 2:3,
 courtroom 5:8          demeanor               discussed 67:5       drug 17:3            12
 cover 23:7              53:10, 11             dispatch 65:14       drugs 6:7, 7         essentially 82:8
 crime 17:2, 3          Department 9:8,         90:11 91:3           17:6, 9              85:6
  88:11, 14 89:15,      20 10:9, 12, 13        distance 18:8        duly 4:4             estimate 13:6,
 16                     depend 58:8, 8          19:9 25:16, 19                           15, 21 14:2
 criminal 87:8          depending 19:5          50:20 56:18         <E>                   16:9 18:12, 14,
 Cruze 16:17             56:19                  63:8, 13            earlier 4:14         15 19:2, 13, 18
 cry 93:5               depends 57:1           distances 56:16      ease 83:18            20:6, 9 50:12
 CUNNINGHAM              58:7                  distinctively        easy 81:11            51:19, 20 52:1,
  1:6, 11 3:4 4:3       depiction 26:10         83:1                effect 91:13         3 57:3, 5, 8, 15,
  6:12 23:12            depicts 36:19          DISTRICT 1:1,        effective 54:4, 9    18 59:4
  37:7 100:14           DEPONENT               1                    effectively          estimated 14:21
 Currently 6:20          100:1                 Division 7:19         41:12 69:15          15:3
 curse 53:14            deposition 1:10         8:9                 eight-hour           estimates 14:5,
 curve 24:14, 14         5:3 15:21             document 22:8         11:19 12:6, 7       16 52:2
 curves 24:10,           21:11 22:16, 20        59:13, 15, 18       either 12:21         estimating 12:17
 12, 20 25:1, 2, 3,      23:13 99:3            documented            61:14 79:20         et 1:6
 5                      depositions 22:2        12:1 52:14           93:18               evening 37:6,
                        DEPUTY 1:6,             55:11 59:19         elbow 91:15          15 60:2 87:5
 <D>                    10 3:4 4:3, 10,         80:15                92:3, 9             event 36:21
 danger 87:17,          12, 13, 13 23:12       documents 22:5       Elkton 1:13          exact 13:18
 18 88:17, 21            37:6 42:19             23:4, 5              96:17                18:21 21:8
  89:3                   98:14 100:14          doing 24:19          emailed 97:20         25:20 27:4, 19
 dangerous 32:6,        describe 7:5            29:19 31:18         emergency             38:17 47:21
 8 86:12                 53:9 85:4              40:14 66:2           27:11, 16            48:2, 13, 15, 18
 dark 24:6 25:6         description             67:16, 17 79:11,    employee              49:11 51:17
  31:10                  16:16                 16                    101:12               52:20 55:10, 16
                                                                                          56:7, 9, 14 58:8,
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                             Page: 3
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208           Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 105 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

 9 59:8 63:8, 13,       Farms 54:15,           flight 43:6          given 16:16
 18 65:4 80:15          19 55:4 61:15,          52:16                77:7, 12 100:6       <H>
  92:14 97:14           15 63:3, 4, 6          focused 70:18        giving 64:1, 12       habits 88:20
 exactly 16:6           farther 39:2            79:16               glare 31:16           half 31:17, 18
  49:2, 3 50:20         fast 20:20             follow 72:11          35:1, 12, 13, 15      91:1
  74:4 81:15             50:11                 follows 4:6           36:1, 2, 4 45:19     hand 30:16, 17,
  96:9                  fear 41:2, 6, 7        force 23:8 40:7      glass 5:21 6:1        18 49:19 53:16
                         42:8, 16 43:4,         74:4, 7 77:6, 9     gloves 50:1, 3, 4,     75:7, 10, 15
 EXAMINATION            20 83:15, 19            78:1, 4, 5 80:11    5                      80:2, 3 81:16
  4:7                   fearful 83:17, 21       86:7 91:12          go 10:2, 2 33:3        85:6, 8, 9
 examined 100:4         feasible 20:2, 5,       92:9, 12, 21         48:7                 handcuffing
 excessive 78:18        9 32:13, 15             97:17 98:17         goal 32:9              84:18
  98:17                 feel 100:8             foregoing 100:4      goes 52:6 56:21       handcuffs 74:3
 excuse 42:15           feet 19:1, 4, 10,      forgive 46:7         going 5:6 6:16        hands 30:11, 12
  82:11 87:18, 19       11, 13 57:3, 6, 8      form 42:4, 6, 7,      26:8 50:12            31:18 34:16, 19,
 Exhibit 3:9            female 25:14           8 43:4 44:1, 21       52:9 54:5 55:8       19, 21 35:9, 11,
  23:10, 13 26:6,        80:13 81:4             45:7, 10             61:15, 18, 19        15 36:6, 7
 9                      file 12:2, 2           forms 42:5            70:18 82:15, 19       40:14, 15, 17
 exited 63:21           fill 42:1              four 22:12            83:2, 3, 16 90:3      50:10 64:15, 17
  65:16                 find 55:20, 21,         58:15 96:10          93:19                 65:12 70:18, 20
 experience             21 56:1 95:2           free 75:2            Good 4:8, 9, 13        71:2, 4, 5 74:17
  43:16 45:4, 6         fine 4:12              frequency 14:7        20:16 37:6, 14        75:5, 8, 10, 13,
  81:2 87:1             firearm 76:4           front 22:5, 10,       81:12                16 76:2, 18
 expires 101:19         first 6:10 13:6        13 42:12 44:1        Google 3:11            77:20 78:3, 9,
 exposes 86:14           16:5, 13 17:4, 9       45:1 62:17           26:8                 12 79:21 82:14
 extract 49:15,          18:17 19:2             68:2                gotten 66:6            83:16, 18 85:7
 20 50:8                 20:12, 14, 17, 21     further 38:3         grab 5:21, 21          88:1
 extracted 49:7,         21:1 22:8              101:8, 11            68:13                hands, 65:12
 8, 12, 13               24:10, 15 27:13       furtive 76:2, 3      grabbed 73:8          happen 49:3, 5
 eye 50:13               37:2 52:16                                  85:14                 91:18 93:17
 eyeball 13:5            68:16, 19 80:12       <G>                  grabbing 68:3,        happened 66:9
 Eyeballing              84:9 86:7             gauge 81:11, 12,     7, 10 69:4, 6, 10      98:3
  12:17                 Five 6:16              21                    70:10 72:19          happy 5:16
 eyes 12:4               18:19 19:5            general 41:7          73:1, 3, 7           hard 80:4
  16:19 70:11            56:8, 12, 17, 21       65:3 94:2, 3        gravel 28:2           HARFORD
  84:1 95:12             58:4, 7, 17           gentle 73:21         grip 75:2              101:2
                        Five-foot-eight         77:12, 14 78:9,     gripped 67:18         harm 70:6
 <F>                     6:18                  13 79:1, 2           ground 73:14,         hear 38:8 39:7,
 face 31:17             flashlight 31:15       gently 73:18         15, 19 74:1, 9,       19 40:10 54:8
  34:13, 14, 15          33:16, 19 34:1,        74:8, 11, 15        12, 16 76:7, 10        64:2, 11
  35:6, 7, 8 84:4       3, 7, 10, 10, 16,       76:7, 11 82:6        77:17 80:7           heard 38:11
 fact 43:1              18 35:5, 7, 8, 16,      84:7                 82:7 83:19            39:15 86:8
 failing 89:20          18 36:1 37:1           genuine 92:15,        84:8, 8               90:4, 7
 fair 51:21 52:3         45:18, 18 46:3        19                   ground, 73:17         hearing 39:3, 4,
 fairly 24:8             49:21, 21 89:8        getting 13:2         guard 11:8            13 46:20
 far 16:4, 6, 9         flat 24:8, 9            65:20 71:13         gun 30:12, 16,        height 80:15
  18:12, 15 38:6,       fled 70:8              give 9:3, 4          17, 18 76:8, 11,       81:11, 15, 21
 8, 12 52:6 54:4,       flee 28:10 45:8         10:17 51:21         21 77:3, 6, 8, 8,     help 32:15
 9 56:3 63:10           fleeing 44:2            52:3, 20 98:13      13 82:19, 20          helped 36:1, 2
  90:9                   88:19, 21 89:19
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                              Page: 4
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208            Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 106 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

 helping 85:16          impound 94:13          18 96:1                 76:13 78:15          17 15:11
 hidden 41:14           improved 46:5          interacted 96:4         92:17 98:19          life 88:8
 high 16:17             inch 37:21 38:2        interaction             99:1                 life-threatening
  17:2, 3, 3, 14        incident 15:9,          77:15                 keep 35:6              96:16
  88:19                 17, 20 16:4            interested              50:13 56:20          light 50:19, 21,
 hills 24:7              44:8 57:17             101:14                KEVIN 2:12            21 51:1
 hindering 89:20         59:5, 8 60:11         Internal 7:19          kevin@bkcklaw.        lighting 24:5
 hinders 39:10           66:21 67:7, 10         8:3, 8, 11            com 2:18               25:6 31:13
 hire 9:16 10:4          72:16 92:21           Interrogatories        kill 83:3              51:5
 hired 9:13             incident, 15:15         3:10 21:18, 21        kind 11:6             lights 51:3
  10:12, 15, 21         INDEX 3:1               23:14                 knew 80:9             likelihood
 hit 77:16 84:8         influence 6:6          intersection            83:6 87:11, 12        69:19, 21
 hitting 85:1           information             25:21 26:2, 4, 5,     knife 83:9            limit 13:4 21:8
 holding 79:20,          88:4, 7, 10, 13,      20 50:18               know 5:15, 16         Linda 1:14, 21
 20, 21                 16 89:2 91:9           introduced 4:14         6:1 21:6, 8           101:4, 18
 hood 68:2               96:4                   37:4                   26:10 30:8, 20       lines 83:20
 hospital 96:11,        infraction 52:15       inventory 93:20         38:19 42:2           lit 32:12, 14, 17,
 12, 13, 17, 21          53:1, 3                94:2, 4, 7, 11, 12,    46:17 48:8           21 34:5 46:4
  97:1                  infractions 53:8       20 95:1                 52:8 55:18, 20       little 25:4 41:6
 hour 13:21             initial 16:10          investigated            58:16, 20 59:16      located 50:5
  14:3 15:1, 4           24:21 27:1             7:18 8:8               60:7, 8, 11, 20      location 27:2, 4,
 houses 28:14            28:11, 12 30:20       investigations          66:12, 16, 19        14 31:9 50:17
 human 29:16,            33:13 38:16            8:4                    67:3, 9 79:12         65:15, 19 89:10
 17                      40:20 50:17           involve 85:1            87:15 91:16, 17       90:13 96:11
 hundred 13:14           51:6 52:4, 15         involved 17:6, 8        92:2, 5, 8           lock 19:11
 hurt 82:15, 19          53:9 54:13             41:11 98:2                                   84:16
  83:2 88:8              55:12, 13                                    <L>                   long 6:15
                        initially 17:19        <J>                    lanes 61:16            12:13 60:3, 9,
 <I>                     19:8, 15, 19          January 7:1            laser 14:8            12, 16, 21 96:8,
 idea 44:16 74:3         24:11 25:17, 18       JASON 2:3              lasted 60:21          9
 identification          26:11, 14 27:2,        4:15                  law 8:16, 19          longer 78:13
  23:11 26:7            12 28:15, 18, 20       jason@downscoll        lawyer 21:12, 13      look 7:9 12:14
 identified 87:6,        30:12 31:2, 9         ins.com 2:9            leave 8:5, 7           23:16, 16 26:9
 7, 8, 9                 33:15 55:13           job 10:6 41:21         leeway 75:8            36:15, 17, 20
 identify 29:2           69:10 70:9            join 61:21             left 27:20, 21         42:11, 14 71:7,
 illegal 95:7           injured 91:15          joined 4:21             79:8, 14 84:2        12 79:13 80:19
 illuminated            injury 69:19, 21       joint 84:20            length 59:1            93:2 96:9
  34:6, 10               70:3 86:15            Jonathan 2:20          lengths 18:19         looked 31:1
 immediate               92:2, 6 96:15         JOSEPH 1:6,             19:5, 11 20:2, 3,    looking 36:12,
  87:18                 inside 32:16           11 3:4 4:3             4, 8 56:7, 8, 12      19
 immediately             35:9 46:4 65:8         6:12 100:14            57:14 58:3, 5,       looks 4:20
  33:16, 18 35:5         89:8                  judged 19:5            10, 15, 17 63:15,     lot 32:21 33:3
  47:1 51:11            instructed 20:2,       judging 93:4           16, 17                 94:13
 impacting 36:5         14                                            level 77:15           lower 31:17, 18
 importance             intent 70:5            <K>                     78:4, 5              lowered 73:14,
  90:1, 7                85:18                 Karp 2:13              license 53:16,        15, 17
 important 31:19        intentions 70:7        KARPINSKI              19 54:2
 impossible 27:5         87:7                  2:12, 13 7:20          LIDAR 11:9            <M>
  31:16                 interact 95:15,        8:2 10:19               14:6, 6, 10, 15,     ma'am 37:6
                                               26:16 31:11                                  47:19
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                                Page: 5
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208              Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 107 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

 making 32:11           moves 25:4             63:18 91:3           Once 19:9             Page 3:3, 9
  61:4 62:14, 20        78:6                   97:14                 24:19 46:17, 19       8:12 15:18
  93:2                  moving 40:13           numbers 22:12         52:13 56:6            22:8, 12 23:8,
 male 25:13             45:18 79:14                                  57:5 70:21           17, 18 42:14, 15
 maneuver               Muscular 7:6           <O>                   77:16, 18 78:2       pain 92:9, 16, 20
  84:12 85:4, 8,                               oath 5:7, 8, 11      ones 9:2, 4, 5        paper 100:9
 11                     <N>                    Objection 7:20       one's 31:20           paramedics
 manipulation           Name 3:3 6:11           8:2, 3 10:19        open 66:4, 6, 7,       95:12, 14, 16, 18
  84:15, 21             NCIC 91:6               31:11 76:13         9, 10, 17 67:15        96:2, 5, 19
 map 3:11 26:8,         near 30:16, 18          78:15 92:17         opened 66:13,         part 12:16, 16
 13 27:5, 14             51:12                  98:19               14                     41:21 42:4
 margin 13:9, 12        necessary 74:4         observations         operator 11:9          68:1 84:8
  14:19                  87:3, 6 91:12          12:8                order 43:19, 20       participants
 marked 23:10,           100:8                 observe 12:21         47:7, 18 48:21        86:15
 13 26:6, 9             need 5:15               13:3 27:9            94:2, 3              particular
 MARYLAND               needed 10:1, 2          40:15, 16 81:14     ordered 47:4,          39:12 40:4, 5
  1:1, 13 9:6, 11,       22:17                 observed 11:21       17 48:14, 19           46:1 86:4
 20 101:1, 5            neglected 48:5          13:17 17:14         ordering 47:19        parties 41:11
 matching 21:3          never 53:18, 21         24:13, 15 27:15      76:18                 101:12, 13
 matter 4:16             57:5, 7 77:20         obstructing          orders 64:1, 12       passed 28:3
 MD 2:7, 16              78:6 80:8, 14          39:6 54:11           69:16                 33:10, 12 51:15
 mean 11:5               81:10, 13 91:20        89:20               original 26:19         55:12, 15 62:4
  12:20 34:5            night 86:4 93:8        obviously 39:8        100:9                 69:9 92:11
  54:7, 8 59:21         noncompliant            71:16 80:14         originally 24:13      passenger 36:8
  72:18 73:18            53:11                 occupants 25:8        26:12                passengers 91:4
  77:10 80:13           normal 37:10,          occurred 52:15       outcome 101:14        passing 33:9
 meant 8:11             10, 12 42:6, 7         offer 9:18 10:6      outside 21:14         passive 72:1, 7,
 medical 93:1            43:19 44:2, 4         offered 14:9          24:6 64:11           10, 17 74:2
 Memorial 96:20          56:16, 16, 18, 19     Office 1:13          outstanding            77:18
 memory 90:21           normally 43:19          6:14 8:12, 17,       91:9                 passively 72:15
 middle 6:2              59:7                  21 9:18, 19          outweighed 53:7        73:4, 6 74:2
 miles 13:21            Notary 1:15             11:15 37:7          outweighs 87:18       patrol 61:4, 7,
  14:3 15:1, 4           101:4                  42:5 45:4 67:4      overboard 78:18       13 63:21
 mind 83:6              note 95:3, 5            91:12 94:5          overcome 91:13        paying 70:17
 minimal 91:12          noted 59:20             98:5                Overweight 7:7        pen 27:1
 mirror 29:8, 10,        95:4                  officer 8:16         owner's 91:8          people 28:21
 11, 12                 Notice 1:10             10:21 32:5                                 36:20 39:11
 mom 81:9                70:14 80:7             41:21 43:17         <P>                    42:19 43:1, 8
 Monday 1:11             81:9                   71:21 72:5          P.A 2:4, 13            44:6 45:8, 14
 morning 4:8, 9,        noticed 35:8            87:2 94:17          pace 17:15             69:20 74:1
 13 21:19 22:1           59:10 80:10, 12,      offices 8:20          18:2, 9, 11 20:3,    percent 13:14,
  53:5                  13 81:17, 19, 20       Okay 4:17 6:5,       3 24:16, 17, 19,      19 83:4, 5
 mother 81:3, 6         notify 90:11, 13       17 7:13, 18 9:7      20, 20 52:6           perpendicular
 motor 98:2             noting 80:8             11:2 12:13           56:16, 18 58:21       62:12
 move 34:16             number 11:20            13:9 14:2 15:8      pacing 19:2, 8,       person 25:13
  54:5 75:8              12:7 13:18             20:20 21:9, 15      15, 20 20:17           29:2, 5, 6, 8, 9
 moved 34:18             18:21 19:11, 18        27:6 28:3, 14        24:4, 11 52:4         30:7, 9 31:3
  35:5, 7                20:6 21:4, 8           32:14 41:1           56:4, 16 57:3,        35:10 43:6
 movement 76:2,          25:20 38:17            63:19 99:1          10, 20 58:12           44:3 50:6
 3 83:17                 56:7, 9, 14 58:8                            59:2 61:3
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                              Page: 6
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208            Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 108 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

  69:17 70:5, 5         pointed 64:21          prescribed           pull 26:1 33:16          12:9, 16 13:7,
  88:8                   65:2                   11:20 12:7           79:3                   16 15:9
 personally 96:3        pointing 34:6          prescription 6:7     pulled 28:1             radio 14:7
 person's 29:12         points 85:1            present 2:20          33:18 50:11             52:21, 21 53:3
  31:10 34:13, 15,      Police 9:6, 8, 11,     pressure 85:1         54:13 55:13             56:2 62:1
 16, 19 35:15           20 10:4, 9, 12,        pretty 7:9 31:5       61:13, 13 62:21         65:19 90:10
 phone 30:3, 7, 9       13, 21 12:2             37:9 51:10           78:17, 19, 21          radioed 65:14
  97:9, 10, 11           22:4 32:5             prevented 45:17      pulling 51:15           radioing 65:18
  98:1, 3, 4, 6, 7       41:21 42:9, 16,       printed 97:20         62:5 76:17, 20         ran 43:6
 photographs            20 43:2, 9, 10,        prior 8:20            77:3, 7, 9, 10, 11     rate 16:18
  97:8, 13, 15, 18      15, 17, 17, 20          23:20 25:16          79:7 85:19              17:14 88:20
  98:8                   44:3, 10, 17           26:5, 20 27:8,       92:12                  reached 33:20
 phrase 15:20            45:8, 15 71:21        11, 12 45:10, 15     pulls 51:8, 10           51:13 67:18
 physical 51:3, 5        72:5 86:1, 5, 9        50:21 52:4           55:14                  reaching 29:21
  77:15                  87:2 94:9              61:14 81:16         purposely 73:21          51:16 87:21
 physically             police, 43:5            82:6 86:17          Pursuant 1:10           read 22:21
  45:21 72:4, 11        policy 91:11            87:3, 20 88:17      pursue 87:14             99:1 100:3
  73:11 74:15            94:4                   89:4 93:20          pursued 89:16,          reason 10:17
  76:12 82:15           poor 89:11              94:14               16                       32:17, 19, 20
 pinpoint 27:4          posed 88:17, 21        Pristash 2:20        pursuit 40:7             43:6, 6, 14 46:1
 pinpointing 14:8        89:3                   4:21 61:9, 10,       42:2 53:3, 5, 7         51:1, 4 90:18
 place 25:21            position 24:17         19 62:5, 21           60:1, 3, 9, 12, 16,    recall 11:13
  67:4 76:18            positively 13:3         63:19 64:10         21 61:21 86:11,          12:14 13:13
  101:6, 6              possibilities           65:11 66:2, 13,     12, 17, 18 87:3,         14:1, 4, 4, 20
 placed 73:18            44:15 45:7            20 67:1, 7, 16       4, 5, 10, 20             16:6 18:7, 10,
  74:8, 11, 16, 17      possibility             68:7, 19 69:3,       88:18 89:4, 7,         20 20:15 25:20
  76:6, 10 83:18         44:11, 13, 14, 18,    10 70:9 71:7,        11 90:1, 6, 11,          28:5 30:14
  84:7 93:7             19, 21 45:14           12 72:19 73:7,       14, 18                   32:1 33:14
 placing 82:6            76:9, 15 77:1, 2,     12 74:8 79:6,        put 7:3 40:11            36:12, 16, 21
 Plaintiff 1:4          6, 13 82:16, 18,       13 84:2 85:10,        49:17 75:2, 5,          38:17, 21 40:11,
  2:2 4:16              18 83:1, 7, 8, 9,      14, 19 92:5          10, 13 78:8, 12         12 42:10 46:11
 please 6:3 37:8        11, 13                  95:15                82:13 97:20             48:18 50:20
  47:8, 10, 15          possible 32:9,         Pristash's 62:9,     putting 50:10            51:17 52:10
  86:20 98:13           12 44:4, 5 51:3,       11, 16                78:3 81:16              55:10, 16, 19
 plenty 75:8            6 75:19                probable 93:18                                56:9 59:3, 6, 7,
 point 5:20 8:9         Possibly 32:4           97:5                <Q>                     13 60:18 62:7
  20:16 21:8             55:11                 probably 55:20       quarter 37:20            63:8, 13, 15, 18
  42:10 46:13           posted 13:4             56:2                 38:2                    64:9, 18 65:21
  49:17 50:7, 14,        21:7                  proceeding           question 5:14,           66:8, 8 67:4, 8
 14 52:1 53:18,         potential 45:13         101:6, 8            17, 18 6:3, 3            69:12 71:10, 11
 21 65:4 66:3           pounds 6:20            proceedings           55:1 82:12              74:14 84:10
  68:4 69:17             7:2                    101:10               87:19                   92:14, 19, 20
  70:4, 7 71:3          practice 20:7          processes 9:9        questions 5:6,           93:4, 6, 7 95:17
  73:14 78:17            35:6                  Professional         11 8:3                   96:6 97:14
  80:6, 7 82:1, 2       precise 14:8            1:14                quite 7:11              receive 11:14,
  83:6, 16 84:4         prefer 4:11            Public 1:15           75:19                  17 12:8
  85:7, 21 86:2         preparation             87:18 88:17                                 received 38:7
  87:5, 9, 13, 13        22:16                  89:4 101:4          <R>                     recognize 32:6
  88:20 89:18           prepare 21:10          puffy 68:5, 5        radar 11:3, 7, 8,       record 4:15, 20
  90:4                  preparing 27:16                             9, 11, 12, 18, 21        12:15 23:3
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                                Page: 7
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208              Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 109 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

  60:14 100:5           7, 8, 8 27:19          12 23:2, 9, 14       safe 25:21 32:9,         41:4 59:12
  101:10                 32:3 38:18             24:15 26:14         11 41:3 80:10            63:19 66:10, 15
 recorded 58:1,          40:6, 7, 7 52:5,       28:1 32:6, 16       safety 54:5              67:16, 16, 20
 2 59:9, 11             7, 9, 14 55:17          34:7 38:19          sat 5:3                  70:10, 13, 15, 16,
  101:9                  56:7 59:12, 13,        40:18 41:7          saw 16:5, 10, 13        20 71:2, 4 81:4
 redo 10:2              15, 18 60:5             42:2, 9, 10, 12      17:4, 9, 11, 12,        84:1, 4 85:10,
 refer 18:16             95:4 97:21             46:7 48:3           17 20:13, 14, 21        12 87:21 88:1,
  21:2, 4 22:17         REPORTED                50:18, 18, 18        21:20 24:11            2 89:8, 13
  27:19 38:18            1:21                   51:6, 10, 12, 14     25:18 26:11, 12         95:11, 15, 20
  52:5, 13 56:6,        Reporter 1:15           52:17 60:8, 20       29:5 50:14              96:1
 13 59:12 60:5,          48:6, 10               66:12 68:13          67:15 68:7, 10,        seeing 70:18
 19                     reports 22:4            69:4, 6, 8, 9       19 70:9 81:8            seen 12:4 42:9
 referring 15:21         40:3, 8, 9             71:2 72:3, 17,       84:6 95:13              75:14 90:4
  56:10                 represent 4:15         18 73:8, 13          saying 37:14            sending 98:6
 reflected 23:18        request 6:2             74:19 75:2, 6        39:16, 19 40:10        sense 5:9, 15, 18
 reflection 29:12,       47:6, 8                78:14 79:5, 7,       49:13 64:14            sent 98:4, 9
 14                     requested 38:13        18 84:12 85:5,       says 42:8 43:4          separate 100:8
 refresh 10:2            46:12                 8 97:9               scenario 56:20          Sergeant 95:10,
 refuses 72:11          requesting             risk 86:15           scene 67:2, 3           20 96:1 98:12
 refusing 41:11          37:15 43:18           River 26:21           94:13, 14              seriousness
  43:13                 require 32:15          road 24:3, 5, 9      Schoolhouse              89:15
 regarding 8:3          required 87:1           25:4 26:21           16:15                  served 8:15
  94:7 97:8             requires 42:1           43:12 54:18         scope 21:14             set 16:15 22:2,
 Registered 1:14        resist 72:12            63:4                scream 53:12            20 101:7
  91:8                  resistance 72:1,       road's 24:8          screamed 49:17          severe 96:15
 registration           3, 7, 10 74:2          roadway 61:14        search 93:12,           sheet 100:9
  53:20 54:2             77:18 80:1             62:5 63:1           16, 16, 18, 20          sheriff 42:18,
  91:6                   91:13                 role 42:18            94:11, 12, 18, 20      19 87:2 90:5
 reintroduced           resisting 72:15        roll 37:8, 15         95:1                   Sheriff's 1:12
  49:1                   73:4, 7 74:2           38:2, 13, 15        searches 93:10           6:14 8:12, 17,
 related 101:13          81:12                  39:1 41:11           94:2, 5, 8             20 9:17, 19
 relation 61:11         resists 72:5            43:13, 18 46:12     seat 29:6, 16, 18        11:15 37:7
 remember 9:4,          resolve 86:18          rolled 31:14          36:15, 17               42:5 45:4
 5, 9 13:11, 18          87:2                   37:16               second 49:1              91:11 94:5
  14:21 15:3            resolved 54:4, 7       room 5:1              52:16 53:2              98:5
  18:17 21:6            respond 48:17          Roughly 80:21         56:4 57:2, 9, 19       SHERRILL 1:3
  37:9, 13, 14           76:12 96:17           round 57:10, 19       58:12 59:1              4:16 15:17
  39:3, 4 46:8, 20      response 38:6           58:12 61:3           61:3 98:13              24:4, 11, 12, 13,
  48:2 49:11, 13         39:2 44:2, 4          Route 26:2, 20,      section 43:5            21 27:9 28:4,
  52:18 56:11            89:1 92:19            21                   secured 80:9            15 33:21 37:3
  60:6 67:13, 14        restate 86:20          Royal 54:15, 19      see 16:19 25:8           39:13 40:9
  95:14                 restroom 5:21           55:4 61:14, 15       26:17 28:21             41:9 43:13
 remembered             review 21:17            63:3, 4, 6           29:8, 9, 11, 11,        44:9 45:11, 15
  48:13                  23:20 42:2            RPR 1:21             19, 21 30:3              52:4, 18 55:3, 3,
 rephrase 5:16          reviewed 22:3,         run 28:9 43:8         31:2, 4, 5, 10, 16,    14 61:2 62:20
  54:20 87:19           19, 21                  44:6 45:14          17, 18 32:16             65:8 66:5, 13
 replacement            right 4:13, 18         running 44:2, 9       33:1, 5, 8, 10          68:8, 16, 19
  98:5                   6:4, 10, 17 19:1,                           34:13, 14, 15, 16,      69:11 70:10
 report 18:16, 21       12 20:11, 11           <S>                  18, 19 35:9, 11,         71:8, 13, 15
  21:2, 4 23:4, 6,       21:5 22:4, 10,                             14 36:6, 7, 8, 10        72:14, 19 73:4,
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                                Page: 8
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208              Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 110 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

 6, 12 74:8 75:1,       significance           specifically         12, 17 33:4, 13       sure 20:10
 20 76:7 77:16           17:1                   37:13 39:3           38:16 39:9, 20        25:4 54:20
  79:14 80:6, 16        significant 25:1,       40:11 49:13          40:5, 20 41:3, 6,     60:15
  81:8 82:13            2, 5                    52:14 57:14         8, 15, 17 45:19       surroundings
  85:15, 19, 21         signing 23:21           76:16 95:13          48:9 50:17            33:1, 5
  86:4, 18 87:11,       silhouette 29:15,      specifics 22:18       51:6, 12, 16         suspect 18:20
 12, 15, 21 88:5,       17, 19, 21 30:3        sped 18:5             52:4, 11, 11, 16,     21:3 66:5 70:1,
 11, 17 89:3            silver 16:17           speed 11:9           16, 19 53:9           2 72:4, 10 74:3
  97:9, 16, 19          simply 72:10            12:17, 18 13:2,      54:5, 6, 14           87:6
  98:8                  sir 48:12 49:10        4 16:18 17:14         55:14, 15 62:18,     suspected 16:7
 Sherrill's 16:4,       sirens 28:4, 6,         18:3, 9 21:3, 7     21 63:7, 10, 20        61:21
 8, 13 17:5, 17,        10                      28:7 50:14, 16       70:8 88:19, 21       Susquehanna
 21 19:7, 14, 19        sit 20:11 21:5          88:20                91:19 93:11           26:21
  20:13, 17, 21          38:19 52:17           spoke 67:10, 13       96:7, 12             sworn 4:4
  25:17 26:11            60:8, 20 66:12        spot 10:1, 3         stopped 25:11,        system 23:7
  27:3, 13 33:6         sitting 22:5, 9        stage 54:6           14, 18 26:16
  53:10 56:3             28:21 29:6, 18        stamp 22:11           27:2, 14 28:15,      <T>
  57:4, 9, 19           situation 54:3         stamped 22:9         18, 20 31:9           take 5:21 6:1,
  58:11 59:1             56:20 57:1            standing 50:15        33:6 45:21           4 11:19 12:13
  61:11 62:5, 8,         58:9 80:10             81:10, 11, 14        52:18 61:4            16:3 18:6 21:9
 12, 13, 17, 18         six 6:16 56:21         start 11:11           62:13 64:6            23:16 24:14
  63:7, 9, 12, 20       size 31:10, 20          18:9, 11 24:20       65:15, 19             26:9 42:14
  65:6 70:16             70:13, 14, 16, 17      82:12               stopping 25:17         48:10 82:2, 5
  79:19 80:12            80:7, 8, 8, 12, 15    started 19:2, 8,      27:11, 12 28:4        83:15, 17, 19, 20
  82:2, 5 84:2, 4,       81:3, 9, 18 82:3,     15, 20 20:17          30:6 32:14            96:20 97:13, 15
 12 85:5 91:15          5                       24:11, 19 35:3       39:13 45:11, 15      taken 1:11
 shine 34:10            slam 74:1               56:4 67:19           62:6 94:17            69:11 82:10
 shining 34:15          slight 71:18, 19        76:17, 20 77:3      stops 11:21           TALATHA 1:3
 shooting 76:2          slightly 80:5, 14       78:2 92:8            13:17 32:5, 8         4:16 15:17
 shoulder 28:2          slim 7:6               starting 66:4        Street 2:5, 14        talk 48:7, 8, 11
 show 26:8              sling 93:7              70:21 92:12          89:7                  67:1, 6 74:6
  64:15, 16 65:11,      slowed 24:14           State 9:6, 11, 20    strike 82:11           83:8
 12                     small 31:6              101:1, 4            striking 77:11        talking 15:16
 showing 23:12           80:17 81:2            stated 39:5          strong 7:9             35:4 39:18
 sick 8:5, 7             84:19                 statement 37:11      struggle 71:19         40:9, 13 54:21
 side 28:2 35:1         smaller 80:14           90:3, 4, 7 97:5     struggled 66:7         63:4 66:20
  36:8 43:12             81:20 82:8            STATES 1:1           struggling 71:8,       72:16
  68:15, 17, 18, 20,    somebody 76:3          stature 31:6, 20     10                    tall 6:17
 21 69:6 73:8,          someone's 35:7          80:10 81:2, 4       subject 67:18         target 33:4
 13 74:20 75:6          sort 33:8 44:2         stayed 77:20          71:19 92:20          taught 84:11
  79:12, 15, 18          73:18                 stenographically     subsequent             85:11
 sign 41:12, 13,        sounds 72:4             101:9                23:4, 5              technique 84:14,
 18 51:12, 16           space 42:15            step 21:9 47:8,      substantial 82:8      18, 19
  52:11, 19 99:2        speak 65:4             10, 15, 19            86:15                techniques
 signal 27:20            79:11                 stepping 71:18       sued 98:14             77:20, 21 78:5,
  28:1 51:13            Speaking 11:2          stock 42:4           Suite 2:6, 15         7 84:11
 signals 27:9, 15,       52:2                  stop 24:21           supervisor 98:9,      tell 4:4 7:11
 18                     specific 36:21          26:4, 14, 18, 19,   11                     9:5 10:15 11:5
 signature 23:17         52:6                  19 27:2, 8, 16       supposed 93:12,        12:20 18:17
                                                28:11, 12 32:11,    16                     21:11, 13 23:17
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                              Page: 9
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208            Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 111 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

  24:3, 4 25:13          22:2, 19, 20          touched 68:16          46:2 61:16, 18,     92:9, 11, 21
  42:15 49:5             24:6, 18 25:18        tow 93:21             20 62:2              97:17
  51:18 57:14            27:13, 21 28:3,       towed 93:19           turned 27:20         usually 19:4
  61:19 70:7            13 30:19 31:14,         94:11, 15, 21        turning 35:21        41:13, 18
  90:3 91:3             19 35:10, 20           traffic 11:21          45:18, 19 46:3      utilize 19:11
  93:10, 15              36:16 39:1, 5, 7       32:5, 8, 11 33:3     turns 24:9           utmost 90:1, 7
 telling 37:14           44:12 46:6             39:9 40:5, 20        Twenty 20:19
 test 11:20              48:18 49:1             41:3, 6, 8, 15, 17   two 9:8, 17          <V>
  12:10, 11, 12, 13      51:15, 17, 20          51:13 52:14           39:10 69:13, 15,    value 95:3
  13:5                   52:3, 10, 15           53:1, 3, 8, 9        20                   VASCAR 15:6,
 testified 4:5           55:3, 12, 15, 16,      54:5, 6, 14, 21      typing 48:6          7, 13
  35:11                 19, 20 56:1, 5, 9       55:10 56:2                                vehicle 12:21
 testify 6:8 46:8        57:4, 11, 13, 16       61:17 70:8           <U>                   13:2, 3 15:8
 testimony 31:8          58:21 59:1, 4,         88:19, 21 89:19      unable 36:7           16:4, 7, 8, 10, 13,
  35:21 39:18           10, 10, 14, 19, 20      91:19 98:7            39:19 40:10         14, 15, 16 17:5,
  69:3, 13 70:15         60:6, 16, 18          trained 30:15          51:19               9, 11, 13, 17, 19,
  74:7 75:1 76:6         61:17 62:4, 13         36:17 43:1, 8        unarmed 83:11        21 18:20 19:3,
  78:10 81:1, 17         63:14 64:4, 6,         44:5 71:21           undercover           8, 14, 14, 18, 19
  96:19 97:3            18 65:9, 12, 13,       training 12:5,         16:14                20:13, 18, 21
  100:5                 20 69:9 70:14,         15 36:19 45:3,        undergo 12:6          21:3 24:16
 testing 12:16          19 72:16 74:14         6 87:1 94:7           underneath            25:9, 11, 14, 17
  13:10                  79:12, 17 80:12       transcript 3:8         74:18 75:9, 11,      26:11, 13, 15, 16,
 Thank 4:8               82:15 83:2, 3, 6       100:4, 9 101:9       13 78:3, 9, 12,      17 27:3, 11, 12,
  24:2 27:8              84:10 85:15           transpired 60:1       19 79:1, 3, 9        13, 15 29:1, 5,
  98:20                  86:1, 2, 3, 8         transport 96:14        80:2, 4, 19         13, 18 30:1, 6,
 these, 23:2             87:14 92:11, 14,      travel 18:8            82:14               10, 11, 15 31:1,
 thing 6:2 37:2         20 93:11 94:10          25:16, 19 90:16      understand           2, 16, 21 32:16
  48:10 84:16            96:7 101:6            traveling 13:1,        4:18 5:17, 18        33:6, 10, 12, 15,
 things 32:21           times 38:15, 20        4 14:16 16:17          40:1 44:20          20 34:9, 11
  33:2, 3 39:16,         46:8, 11, 16           17:14 20:20           55:1 57:7            35:4, 9 36:8, 11,
 21, 21 48:6             64:16 67:6, 9,         54:14, 17, 18        understanding        13, 14, 15, 18, 20
 think 17:8             13                      55:2, 4               86:21 93:11, 15      42:1 46:4, 5, 9,
  30:6 75:17            tinted 31:21           treatment 93:1         94:1                14, 18 47:5, 9,
 thought 17:5            32:2                  tried 78:8            underwent            11, 17, 20 48:14,
  30:8 76:7, 9, 11,     title 4:11             trouble 79:10,         14:10               19 49:1, 7, 9, 12,
 15, 16, 21 77:1,       today 6:8              14, 18                Union 96:17, 20,     14, 16, 20 50:9,
 2, 5, 7, 12 82:20       21:10 23:1            true 100:5            21 97:1              13, 15 56:3, 4
 threat 41:5            today's 22:16           101:10               unit 94:10            57:9, 9, 14, 18,
 threaten 40:19         told 21:13             truth 4:4, 5, 5       UNITED 1:1           19 61:3, 5, 7, 10,
 three 18:19             49:15, 19 50:8        truthfully 6:8        units 53:6           11, 13 62:6, 8, 9,
  19:5 40:8 56:8,       tool 14:9              try 5:16 28:9,        unnerving 41:15      12, 12, 13, 17, 17,
 11, 17, 21 58:4,       top 68:5, 8, 11        9 32:12 53:16         unsustained 8:6      18 63:7, 9, 10,
 7, 10, 13 91:1          69:4                   56:20 57:5           unusually 81:2       11, 12, 21 64:10,
  96:10                 torso 74:18            trying 50:16          use 5:20 11:3,       11 65:3, 6, 8, 15,
 three-plus 60:7         76:3 83:16             71:16 79:8, 10       9, 12, 21 15:20      16, 17, 18, 20
 time 9:9 11:1          total 60:3, 4, 9,       80:1, 3 81:13         20:2, 3 23:8         66:1, 3, 5 67:19
  14:13, 14 15:20       12, 16, 21             turn 24:17             27:9, 18 31:15       68:12, 15, 18
  16:5, 10, 13          touch 68:19             27:9, 15, 18, 20      40:6 49:8 77:7       69:17 71:1, 17,
  17:15 18:6, 12         84:2, 5                28:1 33:19, 20        80:11 84:11, 14     18 72:20 86:11
  19:15, 19 21:20                               34:1 35:15, 18        86:7 91:12           88:2 89:8, 14
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                             Page: 10
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208            Facsimile (410) 821-4889
          Case 1:18-cv-00476-JKB Document 56-2 FiledTalatha
Deposition of Deputy Joseph Cunningham
                                                     08/02/19      Page 112 of 112
                                                            Sherrill v. Deputy Joseph Cunningham, et al.

  91:4 93:10, 11,       weapon 64:19,
 13, 16, 16, 18, 19     21 75:21 76:5          <Y>
  94:10, 14, 18, 20,     87:21                 yards 19:7, 9,
 21 98:2                weapons 75:15,         18 20:1, 6, 9, 12,
 vehicle, 47:16         17 88:2 94:19          18, 21 21:1
  65:5                  weeks 22:2              57:12, 15, 18
 vehicles 13:15,        weigh 6:19 7:1          58:5, 10, 14, 17
 16 14:16 17:16,        weight 7:3             Yeah 28:12
 20 33:1 54:17          well 5:1 32:12,        year 9:10 10:8
  55:2, 5, 6, 8         14, 17, 21 70:1         14:13
 vehicle's 12:17,        79:9 94:9 98:6        years 6:16
 17                     went 50:15              60:7 91:1
 verbal 89:21            77:18, 21 78:18        96:10, 10
  90:6                  we're 4:20             yelling 65:11
 vertically 81:14       window 31:14
 VFW 24:15               35:2 37:8, 15,
 view 31:15             16 38:1, 13, 16
 violation 89:19         39:2, 8, 10
 visibility 89:10,       41:12 43:13, 18
 12, 13                  46:12 53:17
 vision 35:19            54:3, 7, 11 64:8
  36:3, 5 46:5          windows 31:21
  54:10, 11              32:2
 visual 13:6            windshield 35:1
  14:16                 Witness 3:3
 visually 50:12          27:7 99:1
                        woman 31:3, 4,
 <W>                    5 81:19, 20
 waistband               82:9
  75:19 76:1, 8,        word 33:21
 11 79:21               words 13:6
 waited 25:20            20:5 21:13
 walked 21:10            37:9, 13 47:21
 walking 30:21           48:2, 13, 15, 18
 Walmsley 95:10,         49:8, 11 82:6
 20, 21 96:1             84:7
  98:12                 work 6:13
 want 13:18              21:16 34:3, 5
  16:3 32:17             97:10, 11
 wanted 49:3            worked 49:2
  51:2 76:17            working 6:15
  88:11                  8:16 96:8
 warrants 91:9          wrist 84:15, 16,
 water 5:21             19, 21 85:4, 5, 8
 way 9:3 19:10          write 27:1 97:6
  37:16 48:7            written 32:3
  58:11 59:16            40:2, 3 94:4
  66:16 70:6            wrote 18:21
  71:15, 20 85:9         40:6 59:21
  101:13
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 11
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
